Exhibit 10.1

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

Originally dated as of October 25, 2004

 

among

 

MARKWEST HYDROCARBON, INC.,

as the Borrower,

 

ROYAL BANK OF CANADA,

as Administrative Agent

 

and

 

The Lenders Party Hereto

 

$25,000,000

 

SENIOR CREDIT FACILITY

 

 

 

RBC CAPITAL MARKETS

As Lead Arranger and Sole Bookrunner

 

 

Dated as of January 31, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I.

DEFINITIONS AND ACOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

26

1.03

Accounting Terms

26

1.04

Rounding

26

1.05

References to Agreements and Laws

27

 

 

 

ARTICLE II.

THE COMMITMENT AND BORROWINGS

27

2.01

Revolver Loans

27

2.02

Borrowing Base Determinations

27

2.03

Borrowings, Conversions and Continuations of Loans

27

2.04

Prepayments

29

2.05

Reduction or Termination of Revolving Commitments

30

2.06

Repayment of Loans

30

2.07

Interest

30

2.08

Fees

31

2.09

Computation of Interest and Fees

31

2.10

Evidence of Debt

31

2.11

Payments Generally

32

2.12

Sharing of Payments

34

2.13

Priority of Hedging Obligations and Banking Service Obligations

34

2.14

Letters of Credit

34

2.15

Extension of Termination Date; Removal of Lenders

41

2.16

Conversion to Term Loan

43

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

43

3.01

Taxes

43

3.02

Illegality

44

3.03

Inability to Determine Rates

44

3.04

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

44

3.05

Funding Losses

45

3.06

Matters Applicable to all Requests for Compensation

46

3.07

Survival

46

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT

46

4.01

Conditions Precedent

46

4.02

Conditions to all Loans and L/C Credit Extension

48

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES.

49

5.01

Existence; Qualification and Power; Compliance with Laws

49

 

i

--------------------------------------------------------------------------------


 

5.02

Authorization; No Contravention

49

5.03

Governmental Authorization

50

5.04

Binding Effect

50

5.05

Financial Statements; No Material Adverse Effect

50

5.06

Litigation

50

5.07

No Default

50

5.08

Ownership of Property; Liens

50

5.09

Environmental Compliance

50

5.10

Insurance

51

5.11

Taxes

51

5.12

ERISA Compliance

51

5.13

Subsidiaries and other Investments

52

5.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act;
Use of Proceeds

52

5.15

Disclosure

52

5.16

Labor Matters

52

5.17

Compliance with Laws

52

5.18

Third Party Approvals

53

5.19

Solvency

53

5.20

Collateral

53

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

53

6.01

Financial Statements

53

6.02

Certificates; Other Information

54

6.03

Notices

54

6.04

Payment of Obligations

55

6.05

Preservation of Existence, Etc.

55

6.06

Maintenance of Assets and Business

55

6.07

Maintenance of Insurance

56

6.08

Compliance with Laws and Contractual Obligations

57

6.09

Books and Records

57

6.10

Inspection Rights

57

6.11

Compliance with ERISA

57

6.12

Use of Proceeds

57

6.13

Material Agreements

57

6.14

Intentionally Deleted

57

6.15

Guaranties

57

6.16

Further Assurances; Additional Collateral

58

 

 

 

ARTICLE VII

NEGATIVE COVENANTS.

59

7.01

Liens

59

7.02

Investments

60

7.03

Hedging Agreements

60

7.04

Indebtedness

60

 

ii

--------------------------------------------------------------------------------


 

7.05

Lease Obligations

61

7.06

Fundamental Changes

61

7.07

Dispositions

61

7.08

Restricted Payments; Distributions and Redemptions

62

7.09

ERISA

62

7.10

Nature of Business; Capital Expenditures; Risk Management

62

7.11

Transactions with Affiliates

62

7.12

Burdensome Agreements

63

7.13

Use of Proceeds

63

7.14

Material Agreements

63

7.15

Financial Covenants

63

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

63

8.01

Events of Default

63

8.02

Remedies Upon Event of Default

66

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

67

9.01

Appointment and Authorization of Agents; Lender Hedging Agreements

67

9.02

Delegation of Duties

67

9.03

Default; Collateral

67

9.04

Liability of Agents

69

9.05

Reliance by Administrative Agent

69

9.06

Notice of Default

70

9.07

Credit Decision; Disclosure of Information by Administrative Agent

70

9.08

Indemnification of Agents

71

9.09

Administrative Agent in its Individual Capacity

71

9.10

Successor Administrative Agent

71

9.11

Other Agents; Arranger

72

 

 

 

ARTICLE X

MISCELLANEOUS.

72

10.01

Amendments, Release of Collateral, Etc

72

10.02

Notices and Other Communications; Facsimile Copies

74

10.03

No Waiver; Cumulative Remedies

75

10.04

Attorney Costs; Expenses and Taxes

75

10.05

Indemnification

76

10.06

Payments Set Aside

76

10.07

Successors and Assigns

77

10.08

Confidentiality

79

10.09

Set-off

80

10.10

Interest Rate Limitation

80

10.11

Counterparts

80

10.12

Integration

81

10.13

Survival of Representations and Warranties

81

10.14

Severability

81

10.15

Foreign Lenders

81

 

iii

--------------------------------------------------------------------------------


 

10.16

Governing Law

82

10.17

Waiver of Right to Trial by Jury, Etc

82

10.18

Termination of Commitments Under Original Credit Agreement

83

10.19

Termination of Control Agreement

83

10.20

No Novations, Etc.

83

10.21

ENTIRE AGREEMENT

84

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

Commitments

 

5.13

Subsidiaries and other Equity Investments

 

7.01

Existing Liens

 

7.12

Agreements Restricting Liens on Leasehold Interests

 

10.02

Addresses for Notices to Borrower, Guarantors and Administrative Agent

 

 

EXHIBITS

 

Exhibit:

 

Form of:

 

 

 

 

 

A-1

 

Borrowing Notice

 

A-2

 

Conversion/Continuation Notice

 

B

 

Note

 

C-1

 

Compliance Certificate pursuant to Section 6.02(a)

 

C-2

 

Borrowing Base

 

D

 

Assignment and Assumption

 

E

 

Legal Opinion of Hogan & Hartson L.L.P.

 

 

v

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

Originally dated as of October 25, 2004

 

THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
January 31, 2006, among MARKWEST HYDROCARBON, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and ROYAL BANK OF CANADA,  as
Administrative Agent and L/C Issuer.

 

PRELIMINARY STATEMENTS

 

(1)           The Borrower, Royal Bank of Canada (“Royal Bank”), U.S. Bank
National Association (“US Bank”), and Bank of Oklahoma, N.A. (“Bank of
Oklahoma”) entered into a Credit Agreement originally dated October 25, 2004
providing for a senior credit facility of $25,000,000, as amended by a First
Amendment to Credit Agreement dated October 17, 2005, a Second Amendment to
Credit Agreement dated November 15, 2005, and a Third Amendment to Credit
Agreement dated December 30, 2005 (as amended, the “Original Credit Agreement”).

 

(2)           The Borrower, Royal Bank, US Bank and Bank of Oklahoma have agreed
to amend and restate in its entirety the Original Credit Agreement on the terms
and conditions set forth herein and to extend, renew and rearrange the
indebtedness outstanding under the Original Credit Agreement (but not to repay
or pay off such indebtedness).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree that the Original Credit Agreement is
amended and restated in its entirety to read as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the terms defined in the introductory paragraph
hereof and in the preliminary statements hereto shall have the meanings therein
indicated and the following terms shall have the meanings set forth below:

 

Accrued Columbia Settlement Balances means the amount of natural gas which has
been earned by the Borrower to date pursuant to the Settlement Agreement dated
as of October 16, 1999, between the Borrower and Columbia Gas Transmission
Corporation (“Columbia”) (the “Settlement Agreement”); provided that such
amounts shall not be included if:

 

(i)            the Administrative Agent fails to have a first priority Lien on
the Borrower’s Rights, titles and interests in and to the Settlement Agreement;

 

1

--------------------------------------------------------------------------------


 

(ii)           Columbia has disputed, or is in default of any of its obligations
under, the Settlement Agreement;

 

(iii)          Columbia is the subject of any of the events of the type
described in clause (v) of the definition of Eligible Midstream Accounts
Receivable; or

 

(iv)          any other event or condition occurs or exists which leads the
Required Lenders to believe, in the exercise of their reasonable judgment, that
the Borrower’s prospect of receiving, or the Lenders’ ability to exercise their
Lien on, the natural gas in question could reasonably be expected to be
impaired.

 

Administrative Agent means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

Administrative Agent’s Office means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

Administrative Details Form means the Administrative Details Reply
Form furnished by a Lender to the Administrative Agent in connection with this
Agreement.

 

Affiliate means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person.  A Person shall be deemed to be controlled by any other Person if
such other Person possesses, directly or indirectly, power (a) to vote 10% or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors, managing members, or managing general partner; or
(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

 

Agent/Arranger Fee Letter has the meaning specified in Section 2.08(b).

 

Agent-Related Persons means the Administrative Agent (including any successor
administrative agent) and its respective Affiliates (including the officers,
directors, employees, agents and attorneys-in-fact of such Person).

 

Aggregate Commitment has the meaning specified in the definition of Commitment.

 

Agreement means this First Amended and Restated Credit Agreement.

 

Amended and Restated Guaranty means the Amended and Restated Guaranty made by
each Guarantor as of the Restatement Date in favor of the Administrative Agent
on behalf of the Lenders, in form and substance reasonably acceptable to the
Administrative Agent, as it may be amended from time to time.

 

2

--------------------------------------------------------------------------------


 

Applicable Rate means the following amounts per annum set forth in the table
below, on any date of determination, with respect to the Type of Credit
Extension or commitment fee that corresponds to the Utilization Percentage at
such date of determination:

 

Pricing
Level

 

Utilization
Percentage

 

Letter of Credit and
Eurodollar Rate
+ (bps)

 

Base Rate + (bps)

 

Commitment Fee
+ (bps)

 

 

 

 

 

 

 

 

 

 

 

1

 

Less than 50%

 

175.0

 

75.0

 

50.0

 

2

 

50% or more but less than 75%

 

225.0

 

125.0

 

50.0

 

3

 

75% or more

 

275.0

 

175.0

 

50.0

 

 

Approved Fund means any Fund that is administered or managed by a Lender, an
Affiliate of a Lender, or an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Arranger means RBC Capital Markets in its capacity as lead arranger and sole
bookrunner.

 

Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit D.

 

Attorney Costs means and includes the reasonable fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

 

Attributable Indebtedness means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

Authorizations means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

Bank Guaranties means guaranties or other agreements or instruments serving a
similar function issued by a bank or other financial institution.

 

Banking Services means each and any of the following bank services provided to
any Loan Party by any Lender or Affiliate of a Lender: (i) commercial credit
cards; (ii) stored value cards; and (iii) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

3

--------------------------------------------------------------------------------


 

Banking Service Obligations means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.

 

Base Rate means for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate.” Such rate is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

Base Rate Loan means a Loan that bears interest based on the Base Rate.

 

Board means the Board of Governors of the Federal Reserve System of the United
States.

 

Borrower means MarkWest Hydrocarbon, Inc., a Delaware corporation.

 

Borrower Affiliate means the Borrower and its Subsidiaries.

 

Borrowing means a borrowing consisting of simultaneous Loans of the same Type
and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

Borrowing Base has the meaning given to such term in Section 2.02.

 

Borrowing Base Report means a report in the form attached hereto as Exhibit C-2,
appropriately completed, together with the following attachments:  (a) a
detailed aged schedule of all Midstream Accounts Receivable as of the date
specified in such report, listing face amounts and dates of invoices of each
such Midstream Accounts Receivable and the name and address of each account
debtor obligated on such Midstream Accounts Receivable (and, upon request of
Administrative Agent, copies of invoices, credit reports, and any other matters
and information relating to the Midstream Accounts Receivable), (b) a
schedule of Midstream Inventory, setting forth the location, volume, cost,
market price and hedged price of all such Midstream Inventory, and (c) a summary
aged listing of Borrower’s accounts payable and an aged list of the ten
(10) largest accounts payable.

 

Borrowing Notice means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Loans as the same Type,
pursuant to Section 2.03(a), which, if in writing, shall be substantially in the
form of Exhibit A-1 or A-2, as applicable.

 

Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of New York, or are in
fact closed and, if such day relates to any Eurodollar Rate Loan, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the applicable offshore Dollar interbank market.

 

Capital Expenditure by a Person means an expenditure (determined in accordance
with GAAP) for any fixed asset owned by such Person for use in the operations of
such Person having a useful life of more than one year, or any improvements or
additions thereto.

 

4

--------------------------------------------------------------------------------


 

Capital Lease means any capital lease or sublease which should be capitalized on
a balance sheet in accordance with GAAP.

 

Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash and deposit account balances pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer (which documents hereby are consented to by the Lenders).

 

Cash Equivalents means:

 

(a)           United States Dollars;

 

(b)           direct general obligations, or obligations of, or obligations
fully and unconditionally guaranteed as to the timely payment of principal and
interest by, the United States or any agency or instrumentality thereof having
remaining maturities of not more than 13 months, but excluding any such
securities whose terms do not provide for payment of a fixed dollar amount upon
maturity or call for redemptions;

 

(c)           certificates of deposit and eurodollar-time deposits with
maturities of thirteen (13) months or less, bankers acceptances with maturities
not exceeding 180 days, overnight bank deposits and other similar short term
instruments, in each case with any domestic commercial bank having capital and
surplus in excess of $250,000,000 and having a rating of at least “A2” by
Moody’s and at least “A” by S&P;

 

(d)           repurchase obligations with a term of not more than 13 months for
underlying securities of the types described in (b) and (c) above entered into
with any financial institution meeting the qualifications in (c) above;

 

(e)           commercial paper (having original maturities of not more than 270
days) of any Person rated “P-1” or better by Moody’s or “A-1” or the equivalent
by S&P;

 

(f)            money market mutual or similar funds having assets in excess of
$100,000,000, at least 95% of the assets of which are comprised of assets
specified in clause (a) through (e) above;

 

(g)           obligations of the Federal National Mortgage Association (Fannie
Mae) having remaining maturities of not more than 5 years, but excluding any
such securities whose terms do not provide for payment of a fixed dollar amount
upon maturity or call for redemptions; and

 

(h)           obligations of the Government National Mortgage Association
(Ginnie Mae) having remaining maturities of not more than 5 years, but excluding
any such securities whose terms do not provide for payment of a fixed dollar
amount upon maturity or call for redemptions.

 

CERCLA has the meaning specified in the definition of Environmental Law.

 

Change of Control means the acquisition by any Person, or two or more Persons
acting in concert (other than John Fox and members of his family), of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 50% or more of the
outstanding shares of voting stock of Borrower.

 

5

--------------------------------------------------------------------------------


 

Change in Law means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or the L/C Issuer (or, for purposes of
Section 3.04(b), by any Lending Office of such Lender or by such Lender’s or the
L/C Issuer’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

 

Code means the Internal Revenue Code of 1986.

 

Collateral means all property and interests in property and proceeds thereof now
owned or hereafter acquired by the Borrower, and its Subsidiaries (other than
the Excluded MLP Entities) in or upon which a Lien now or hereafter exists in
favor of the Lenders, or the Administrative Agent on behalf of the Lenders,
whether under this Agreement, the Collateral Documents, or under any other
document executed by any Borrower Affiliate (other than the Excluded MLP
Entities) and delivered to the Administrative Agent or the Lenders.

 

Collateral Documents means (a) each guaranty, pledge agreement, security
agreement, mortgage, assignment, and all other security agreements, deeds of
trust, mortgages, chattel mortgages, assignments, pledges, guaranties, financing
statements, continuation statements, extension agreements and other similar
agreements or instruments executed by the Borrower or any MarkWest Inc.
Subsidiary for the benefit of the Lenders now or hereafter delivered to the
Lenders or the Administrative Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable law)
against the Borrower or any MarkWest Inc. Subsidiary as debtor in favor of the
Lenders or the Administrative Agent for the benefit of the Lenders as secured
party to secure or guarantee the payment of any part of the Obligations or the
performance of any other duties and obligations of Borrower under the Loan
Documents, whenever made or delivered, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions,
restatements, and extensions of any of the foregoing.

 

Columbia has the meaning specified in the definition of Accrued Columbia
Settlement Balances.

 

Columbia/Triana Agreements means the Kenova Operating Agreement, Gas Processing
Agreement and amendment no. 1 thereto between Borrower and Columbia Natural
Resources, Inc.

 

Commitment means, as to each Lender, its obligation to make Revolving Loans to
the Borrower pursuant to Section 2.01, to purchase participations in L/C
Obligations pursuant to Section 2.16, and to convert the Revolving Loans
outstanding on the Revolving Credit Termination Date to Term Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
stated beside such Lender’s name on Schedule 2.01 to this Agreement (which
amount is subject to increase, reduction, or cancellation in accordance with the
Loan Documents) and collectively for all Lenders an amount (subject to reduction
or cancellation as herein provided) equal to $25,000,000 (collectively, the
Commitments of all the Lenders herein the Aggregate Commitment).

 

Compensation Period has the meaning set forth in Section 2.11(e)(ii).

 

Compliance Certificate means a certificate substantially in the form of
Exhibit C-1.

 

Consenting Lenders has the meaning specified in Section 2.15(c).

 

6

--------------------------------------------------------------------------------


 

Consolidated EBITDA means, for any period, for the Borrower and its Subsidiaries
(excluding the MLP GP, MLP and their Subsidiaries, except as set forth in clause
(e) of this definition) on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, used or included in the determination
of such Consolidated Net Income, (d) the amount of depreciation, depletion, and
amortization expense deducted in determining such Consolidated Net Income,
(e) cash distributions from the MLP (including for purposes of this clause
(e) such cash distributions made to the MLP GP) and (f) other non-cash charges
and expenses, including, without limitation, non-cash charges and expenses
relating to Swap Contracts or resulting from accounting convention changes, of
the Borrower and its Subsidiaries (excluding the MLP GP, MLP and their
Subsidiaries) on a consolidated basis, all determined in accordance with GAAP.

 

Consolidated Funded Debt means, as of any date of determination, for the
Borrower and its Subsidiaries (excluding the MLP GP, MLP and their Subsidiaries)
on a consolidated basis, the sum of (a) the outstanding principal amount of all
obligations and liabilities, whether current or long-term, for borrowed money
(including Obligations hereunder), (b) all reimbursement obligations relating to
letters of credit, (c) Capital Leases, (d) Synthetic Lease Obligations, and
(e) without duplication, all Guaranty Obligations with respect to Indebtedness
of the type specified in subsections (a) through (d) above.

 

Consolidated Interest Charges means, for any period, for the Borrower and its
Subsidiaries (excluding the MLP GP, MLP and their Subsidiaries) on a
consolidated basis, the sum of (a) all interest, premium payments, fees, charges
and related expenses of the Borrower and its Subsidiaries (excluding the MLP GP,
MLP and their Subsidiaries) in connection with Indebtedness (including
capitalized interest), in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Borrower and
its Subsidiaries (excluding the MLP GP, MLP and their Subsidiaries) with respect
to such period under Capital Leases that is treated as interest in accordance
with GAAP.

 

Consolidated Net Income means, for any period, for the Borrower and its
Subsidiaries (excluding the MLP GP, MLP and their Subsidiaries) on a
consolidated basis, the net income or net loss of the Borrower and its
Subsidiaries (excluding the MLP GP, MLP and their Subsidiaries) from continuing
operations, provided that there shall be excluded from such net income (to the
extent otherwise included therein): (a) the income (or loss) of any entity other
than a Subsidiary in which the Borrower or any Subsidiary (excluding the MLP GP,
MLP and their Subsidiaries) has an ownership interest, except to the extent that
any such income has been actually received by the Borrower or such Subsidiary in
the form of cash dividends or similar cash distributions; (b) net extraordinary
gains and losses (other than, in the case of losses, losses resulting from
charges against net income to establish or increase reserves for potential
environmental liabilities and reserves for exposure under rate cases), (c) any
gains or losses attributable to non-cash write-ups or write-downs of assets,
(d) proceeds of any insurance on property, plant or equipment other than
business interruption insurance, (e) any gain or loss, net of taxes, on the
sale, retirement or other disposition of assets (including the capital stock or
other equity ownership of any other Person, but excluding the sale of
inventories in the ordinary course of business), and (f) the cumulative effect
of a change in accounting principles.

 

Consolidated Tangible Net Worth means the consolidated net worth (excluding any
Redeemable Preferred Stock) of the Borrower and its Subsidiaries (excluding the
MLP GP, MLP and their Subsidiaries) after subtracting therefrom the aggregate
amount of any Intangible Assets of the Borrower and its Subsidiaries (excluding
the MLP GP, MLP and their Subsidiaries).  Intangible Assets means the amount (to
the extent reflected in determining consolidated net worth) of all unamortized
debt discount

 

7

--------------------------------------------------------------------------------


 

and expense (to the extent, if any, recorded as an unamortized deferred charge),
unamortized deferred charges, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks and brand names; provided,
that for purposes of this definition, consolidated net worth shall be adjusted
to exclude non-cash items, including foreign currency translation adjustments,
unrealized gains and losses, and mark-to-market adjustments relating to Swap
Contracts, pursuant to GAAP.

 

Contractual Obligation means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

Contribution, Conveyance and Assumption Agreement dated as of May 24, 2002,
among the Borrower, the MLP and others

 

Credit Extension means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

Debtor Relief Laws means the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

Default means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

 

Default Rate means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

 

Disposition or Dispose means the sale, transfer, license or other disposition
(including any sale and leaseback transaction) of any property (including stock,
partnership and other equity interests) by any Person of property owned by such
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

Dollar and $ means lawful money of the United States.

 

Domestic means, with respect to an entity, that such entity is incorporated,
organized or formed under the laws of a state in the United States.

 

Eligible Assignee means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any institutional investor and (e) any other Person (other
than a natural Person) approved, in the case of clauses (a), (b), (c) (d) and
(e) by the Administrative Agent and, in the case of clause  (e), unless a
Default or an Event of Default has occurred and is continuing or in connection
with the settlement of a credit derivative transaction, by the Borrower (each
such approval by Borrower not to be unreasonably withheld, conditioned or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of its respective Affiliates or Subsidiaries.

 

8

--------------------------------------------------------------------------------


 

Eligible Midstream Accounts Receivable means Midstream Accounts Receivable,
excluding any Midstream Accounts Receivable:

 

(i)            with respect to which more than sixty (60) days have elapsed
since the date of the original invoice;

 

(ii)           with respect to which any of the representations, warranties,
covenants, and agreements contained in any Collateral Document are incorrect or
have been breached in any material respect;

 

(iii)          with respect to which, in whole or in part, a check, promissory
note, draft, trade acceptance or other instrument for the payment of money has
been received, presented for payment and returned uncollected for any reason for
such Midstream Accounts Receivable (or any other Midstream Accounts Receivable
due from such account debtor);

 

(iv)          which represents a progress billing (as hereinafter defined) or as
to which the Borrower or any of the Domestic MarkWest Inc. Operating
Subsidiaries has extended the time for payment without the consent of the
Administrative Agent; for the purposes hereof, “progress billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which the account debtor’s obligation to pay such invoice
is conditioned upon the Borrower’s or any of the Domestic MarkWest Inc.
Operating Subsidiaries’ completion of any further performance under the contract
or agreement;

 

(v)           with respect to which any one or more of the following events has
occurred to the account debtor on such Midstream Accounts Receivable: death or
judicial declaration of incompetency of an account debtor who is an individual;
the filing by or against the account debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the United States, any state or territory thereof, or any
foreign jurisdiction, now or hereafter in effect; the making of any general
assignment by the account debtor for the benefit of creditors; the appointment
of a receiver or trustee for the account debtor or for any of the assets of the
account debtor including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in the Bankruptcy Code of the United
States; the institution by or against the account debtor of any other type of
insolvency proceeding (under Debtor Relief Laws of the United States or
otherwise) or of any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against, or winding up of affairs of, the
account debtor; the sale, assignment, or transfer of all or any material part of
the assets of the account debtor; the nonpayment generally by the account debtor
of its debts as they become due; or the cessation of the business of the account
debtor as a going concern;

 

(vi)          if fifteen percent (15%) or more of the aggregate Dollar amount of
outstanding Midstream Accounts Receivable owed at such time by the account
debtor thereon is classified as ineligible under clause (i) above; provided,
however, any Midstream Accounts Receivable classified as ineligible under clause
(i) above shall not be included in the calculation of the fifteen percent (15%)
threshold in this clause (vi) if such

 

9

--------------------------------------------------------------------------------


 

Midstream Accounts Receivable is the subject of a bona fide dispute between such
account debtor and the Borrower;

 

(vii)         owed by an account debtor which: (1) does not maintain its chief
executive office in the United States; or (2) is not organized under the laws of
the United States or any state thereof; or (3) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof; except to the extent that such Midstream
Accounts Receivable is secured or payable by a letter of credit satisfactory to
the Administrative Agent in its discretion;

 

(viii)        owed by an account debtor which is an Affiliate or employee of the
Borrower or any of its Subsidiaries;

 

(ix)           except as provided in clause (xi) below, with respect to which
either the perfection, enforceability, or validity of the Administrative Agent’s
Liens in such Midstream Accounts Receivable, or the Administrative Agent’s right
or ability to obtain direct payment to the Administrative Agent of the proceeds
of such Midstream Accounts Receivable, is governed by any federal, state, or
local statutory requirements other than those of the UCC;

 

(x)            owed by an account debtor to which the Borrower or any of its
Subsidiaries, is indebted in any way, or which is subject to any right of setoff
or recoupment by the account debtor, unless the account debtor has entered into
an agreement acceptable to the Administrative Agent to waive setoff rights; or
if the account debtor thereon has disputed liability or made any claim with
respect to any other Midstream Accounts Receivable due from such account debtor;
but in each such case only to the extent of such indebtedness, setoff,
recoupment, dispute, or claim;

 

(xi)           owed by the government of the United States, or any department,
agency, public corporation, or other instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any
other steps necessary to perfect the Administrative Agent’s Liens therein, have
been complied with to the Administrative Agent’s satisfaction with respect to
such Midstream Accounts Receivable;

 

(xii)          owed by any state, municipality, or other political subdivision
of the United States, or any department, agency, public corporation or other
instrumentality thereof and as to which the Administrative Agent determines that
its Lien therein is not or cannot be perfected;

 

(xiii)         which represents a sale on a bill-and-hold, guaranteed sale, sale
and return, sale on approval, consignment, or other repurchase or return basis;

 

(xiv)        which is evidenced by a promissory note or other instrument or by
chattel paper;

 

(xv)         if the Administrative Agent believes, in the exercise of its
reasonable judgment, that the prospect of collection of such Midstream Accounts
Receivable is reasonably likely to be impaired or that the Midstream Accounts
Receivable could reasonably be expected not to be paid by reason of the account
debtor’s financial inability to pay;

 

10

--------------------------------------------------------------------------------


 

(xvi)        with respect to which the account debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit the Borrower or any of the Domestic MarkWest Inc. Operating
Subsidiaries to seek judicial enforcement in such state of payment of such
Midstream Accounts Receivable, unless such Borrower or Domestic MarkWest Inc.
Operating Subsidiary has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year;

 

(xvii)       which arises out of a sale not made in the ordinary course of the
Borrower’s or any of the Domestic MarkWest Inc. Operating Subsidiaries’
Midstream Business;

 

(xviii)      with respect to which the goods giving rise to such Midstream
Accounts Receivable have not been shipped and delivered to and accepted by the
account debtor or the services giving rise to such Midstream Accounts Receivable
have not been performed by the Borrower or a Domestic MarkWest Inc. Operating
Subsidiary, as applicable, and, if applicable, accepted by the account debtor,
or the account debtor revokes its acceptance of such goods or services;

 

(xix)         owed by an account debtor which is obligated to the Borrower or
any of the Domestic MarkWest Inc. Operating Subsidiaries respecting Midstream
Accounts Receivable the aggregate unpaid balance of which exceeds twenty percent
(20%) of the aggregate unpaid balance of all Midstream Accounts Receivable owed
to the Borrower or any of the Domestic MarkWest Inc. Operating Subsidiaries at
such time by all of the Borrower’s and the Domestic MarkWest Inc. Operating
Subsidiaries’ account debtors, but only to the extent of such excess; provided,
however, that account debtors Columbia Natural Resources, Inc., a subsidiary of
NiSource Inc. and Equitable shall not be subject to the foregoing twenty percent
(20%) limitation;

 

(xx)          which is not subject to a first priority and perfected security
interest in favor of the Administrative Agent for the benefit of the Lenders; or

 

(xxi)         which the Administrative Agent or the Required Lenders in their
reasonable discretion determine to be ineligible.

 

If any Midstream Accounts Receivable at any time ceases to be an Eligible
Midstream Accounts Receivable, then such Midstream Accounts Receivable shall
promptly be excluded from the calculation of Eligible Midstream Accounts
Receivable.

 

Eligible Midstream Inventory means (i) Accrued Columbia Settlement Balances and
(ii) all Midstream Inventory excluding any Midstream Inventory:

 

(i)            that is not owned by the Borrower or any of the Domestic MarkWest
Inc. Operating Subsidiaries;

 

(ii)           that is not subject to the Administrative Agent’s Liens, which
are perfected as to such Midstream Inventory, or that are subject to any other
Lien whatsoever (other than the Liens described in clauses (d) and (m) (to the
extent clause (viii) below has been

 

11

--------------------------------------------------------------------------------


 

complied with) of Section 7.01; provided that such Permitted Liens (1) are
junior in priority to the Administrative Agent’s Liens and (2) do not impair
directly or indirectly the ability of the Administrative Agent to realize on or
obtain the full benefit of such Midstream Inventory);

 

(iii)          that does not consist of finished goods or raw materials;

 

(iv)          that consists of work-in-process, samples, prototypes, supplies,
or packing and shipping materials;

 

(v)           that is not in good condition, is unmerchantable, or does not meet
all standards imposed by any Governmental Authority having regulatory authority
over such goods, their use or sale;

 

(vi)          that is obsolete or returned or repossessed or used goods taken in
trade;

 

(vii)         that is located outside the United States (or that is in transit
from vendors or suppliers);

 

(viii)        that is located in a public warehouse or in possession of a bailee
or in a facility leased by the Borrower of any of the MarkWest Inc.
Subsidiaries, if the warehouseman, or the bailee, or the lessor has not
delivered to the Administrative Agent, if requested by the Administrative Agent,
a subordination agreement in form and substance satisfactory to the
Administrative Agent or if a sufficient amount has been deducted from the value
of such Midstream Inventory to cover rents or storage charges;

 

(ix)           that contains or bears any intellectual property rights licensed
to the Borrower or any of the MarkWest Inc. Subsidiaries by any Person, if the
Administrative Agent is not satisfied that it may sell or otherwise dispose of
such Midstream Inventory in accordance with the terms of any Collateral Document
and Section 8.02 without infringing the rights of the licensor of such
intellectual property rights or violating any contract with such licensor (and
without payment of any royalties other than any royalties due with respect to
the sale or disposition of such Midstream Inventory pursuant to the existing
license agreement), and, as to which the Borrower has not delivered to the
Administrative Agent a consent or sublicense agreement from such licensor in
form and substance acceptable to the Administrative Agent if requested;

 

(x)            that is not reflected in the details of a current perpetual
inventory report;

 

(xi)           that is Midstream Inventory placed on consignment;

 

(xii)          that Equitable Pre-Delivered Gas delivered by Equitable to
Borrower pursuant to that certain Netting, Financial Responsibility and Security
Agreement dated September 23, 2004 between Equitable and Borrower and/or related
agreements; or

 

(xiii)         which the Administrative Agent or the Required Lenders in their
reasonable discretion determine to be ineligible.

 

12

--------------------------------------------------------------------------------


 

If any Midstream Inventory at any time ceases to be Eligible Midstream
Inventory, such Midstream Inventory shall promptly be excluded from the
calculation of Eligible Midstream Inventory.

 

Environmental Law means any applicable Law that relates to (a) the condition or
protection of air, groundwater, surface water, soil, or other environmental
media, (b) the environment, including natural resources or any activity which
affects the environment, (c) the regulation of any pollutants, contaminants,
wastes, substances, and Hazardous Substances, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§9601 et seq.) (“CERCLA”), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Federal Water Pollution Control Act, as amended by the Clean Water Act (33
U.S.C. § 1251 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), the Emergency Planning and Community Right to Know Act
of 1986 (42 U.S.C. § 1100 1 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the National Environmental Policy Act of 1969 (42
U.S.C. § 4321 et seq.), the Oil Pollution Act (33 U.S.C. § 2701 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Rivers
and Harbors Act (33 U.S.C. §401 et seq.), the Safe Drinking Water Act (42 U.S.C.
§ 201 and § 300f et seq.), the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984 (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act
(15 U.S.C. § 2601 et seq.), and analogous state and local Laws, as any of the
foregoing may have been and may be amended or supplemented from time to time,
and any analogous enacted or adopted Law, or (d) the Release or threatened
Release of Hazardous Substances.

 

Equitable means Equitable Production Company, a subsidiary of Equitable
Resources, Inc.

 

Equitable Agreements means and includes the following: (a) the Base Contract for
Sale and Purchase of Natural Gas dated as of September 23, 2004, by and between
Equitable Production Company and MarkWest Hydrocarbon, Inc. as amended, modified
and supplemented by the Special Provisions to Base Contract for Sale and
Purchase of Natural Gas dated as of October 1, 2004 by and between Equitable
Production Company and MarkWest Hydrocarbon, Inc.; (b) the Firm Gas Processing
Agreement (Dwale) dated as of September 23, 2004, by and between Equitable
Production Company and MarkWest Hydrocarbon, Inc. replacing the Gas Processing
Agreement (Dwale) dated as of May 28, 1999, by and between Equitable Production
Company and MarkWest Hydrocarbon, Inc.; and (c) the Netting, Financial
Responsibility and Security Agreement dated as of September 23, 2004, by and
between Equitable Production Company and MarkWest Hydrocarbon, Inc.

 

Equitable Pre-Delivered Gas means natural gas delivered by Equitable to Borrower
prior to the actual sale of such natural gas by Equitable to Borrower, the title
to which natural gas remains in Equitable prior to sale to Borrower, as
described in and covered by that certain Netting, Financial Responsibility and
Security Agreement dated September 23, 2004 between Equitable and Borrower
and/or related agreements.

 

ERISA means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

 

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions of
this Agreement relating to obligations imposed under Section 412 of the Code).

 

13

--------------------------------------------------------------------------------


 

ERISA Event means: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

 

Eurodollar Rate means for any Interest Period with respect to any Eurodollar
Rate Loan:

 

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
LIBOR I screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

 

(b)           if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

(c)           if the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the Administrative Agent
as the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered by the Administrative Agent’s London
Branch to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.

 

Eurodollar Rate Loan means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

Event of Default means any of the events or circumstances specified in
Article VIII.

 

Evergreen Letter of Credit has the meaning specified in Section 2.14(b)(iii).

 

Excluded MLP Entities means the MLP, MLP Operating Subsidiary, and their
Subsidiaries.

 

14

--------------------------------------------------------------------------------


 

Existing Letter of Credit means that certain standby letter of credit no.
1185/S22614 issued by Royal Bank of Canada to Equitable, as beneficiary, for the
account of Borrower in the face amount of $6,000,000 dated October 4, 2004 and
having an expiration date of September 30, 2006.

 

Existing Revolving Credit Termination Date has the meaning specified in
Section 2.15(a).

 

Federal Funds Rate means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

Final Maturity Date means (i) if the Revolving Loans are converted to Term Loans
pursuant to Section 2.16 on the Revolving Credit Termination Date, then with
respect to any Term Loan, January 30, 2008 (or if the Existing Revolving Credit
Termination Date is extended for a second or subsequent additional one-year
period pursuant to Section 2.15, such date falling 364 days after the Existing
Revolving Credit Termination Date) or (ii) if the Revolving Loans are not so
converted, the Revolving Credit Termination Date.

 

Foreign Lender has the meaning specified in Section 10.15.

 

Fractionation, Storage and Loading Agreement (Siloam) means the Fractionation,
Storage and Loading Agreement (Siloam) agreement between MW Appalachia and
Borrower.

 

Freely Available Cash Reserves means with respect to the Borrower and
Guarantors, without duplication, the sum of (i) Cash Equivalents (including
disclosed government bonds) and (ii) interests in master limited partnerships
permitted under Section 7.02(a).

 

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

GAAP means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.  If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (b) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this

 

15

--------------------------------------------------------------------------------


 

Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

Gas Processing Agreement (Kenova, Boldman and Cobb Plants) means the Gas
Processing Agreement (Kenova, Boldman and Cobb Plants) between MW Appalachia and
Borrower.

 

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other legal
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Guarantors means any Person and every present and future Subsidiary of Borrower
(other than Excluded MLP Entities) which undertakes to be liable for all or any
part of the Obligations by execution of a Guaranty, or otherwise.

 

Guaranty means a Guaranty now or hereafter made by any Guarantor in favor of the
Administrative Agent on behalf of the Lenders including the Amended and Restated
Guaranty, and if hereafter made such Guaranty shall be on substantially the same
terms as the Guaranty previously executed by the Guarantors securing the
Obligations.

 

Guaranty Obligation means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other payment obligation of another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other payment obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other payment obligation of the payment of such Indebtedness or other payment
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation,
or (iv) entered into for the purpose of assuring in any other manner the
obligees in respect of such Indebtedness or other payment obligation of the
payment thereof or to protect such obligees against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other payment obligation of any other Person, whether or not
such Indebtedness or other payment obligation is assumed by such Person;
provided, however, that the term “Guaranty Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guaranty Obligation shall be deemed to be the
lesser of (a) an amount equal to the stated or determinable outstanding amount
of the related primary obligation and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless the outstanding amount of such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

 

Hazardous Substance means any substance that poses a threat to, or is regulated
to protect, human health, safety, public welfare, or the environment, including
without limitation (a) any “hazardous substance,” “pollutant” or “contaminant,”
and any “petroleum” or “natural gas liquids” as those terms are defined or used
under Section 101 of CERCLA, (b) ”solid waste” as defined by the federal Solid
Waste Disposal Act (42 U. S.C. §§ 6901 et seq.), (c) asbestos or a material
containing asbestos, (d) any material

 

16

--------------------------------------------------------------------------------


 

that contains lead or lead-based paint, (e) any item or equipment that contains
or is contaminated by polychlorinated biphenyls, (f) any radioactive material,
(g) urea formaldehyde, (h) putrescible materials, (i) infectious materials, (j)
toxic microorganisms, including mold, or (k) any substance the presence or
Release of which requires reporting, investigation or remediation under any
Environmental Law.

 

Hedged Eligible Midstream Inventory means Eligible Midstream Inventory subject
to a Swap Contract with respect to such inventory, satisfactory as to form and
substance to the Administrative Agent and with a counterparty satisfactory to
the Administrative Agent.

 

Honor Date has the meaning set forth in Section 2.14(c)(i).

 

Indebtedness means, as to any Person at a particular time, all of the following:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the face amount of all letters of credit (including standby and
commercial), banker’s acceptances, Bank Guaranties, surety bonds, and similar
instruments issued for the account of such Person and, without duplication, all
drafts drawn and unpaid thereunder;

 

(c)           net obligations under any Swap Contract in an amount equal to
(i) if such Swap Contract has been closed out, the termination value thereof, or
(ii) if such Swap Contract has not been closed out, the mark-to-market value
thereof determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;

 

(d)           whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services, other than trade accounts payable in the ordinary course of business
not overdue by more than 60 days, and indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(e)           Capital Leases and Synthetic Lease Obligations; and

 

(f)            all Guaranty Obligations of such Person in respect of any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person except for customary exceptions acceptable to the Required Lenders.  The
amount of any Capital Lease or Synthetic Lease as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date. 
In addition, the determination of Indebtedness of the Borrower and/or its
Subsidiaries shall be made on a consolidated basis without taking into account
any Indebtedness owed by any such Person to any other such Person.

 

Indemnified Liabilities has the meaning set forth in Section 10. 05.

 

Indemnitees has the meaning set forth in Section 10.05.

 

17

--------------------------------------------------------------------------------


 

Insurance Deposit Account has the meaning set forth in Section 6.07(b).

 

Interest Payment Date means, (a) as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Final Maturity Date.

 

Interest Period means, as to each Eurodollar Rate Loan, the period commencing on
the date such Eurodollar Rate Loan is disbursed or converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Borrowing Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Final Maturity Date.

 

Investment means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, guaranty of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, less all returns of principal or equity thereon, and shall, if made
by the transfer or exchange of property other than cash be deemed to have been
made in an amount equal to the fair market value of such property.

 

IRS means the United States Internal Revenue Service.

 

ISDA means the International Swaps and Derivatives Association, Inc.

 

Laws means, collectively, all applicable international, foreign, federal, state
and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, licenses, authorizations and permits of, any
Governmental Authority.

 

L/C Advance means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.

 

18

--------------------------------------------------------------------------------


 

L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

L/C Credit Extension means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

L/C Issuer means Royal Bank of Canada in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

L/C Obligations means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

Lender has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer.

 

Lender Hedging Agreement means a Swap Contract between the Borrower or any of
the MarkWest Inc. Subsidiaries and a Lender or an Affiliate of a Lender.

 

Lending Office means, as to any Lender, the office or offices of such Lender set
forth on its Administrative Details Form, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.

 

Letter of Credit means the Existing Letter of Credit and any standby letter of
credit issued hereunder.

 

Letter of Credit Application means an application and agreement for the issuance
or amendment of a letter of credit in the form from time to time in use by the
L/C Issuer.

 

Letter of Credit Expiration Date means the day that is five days prior to the
Revolving Credit Termination Date (or, if such day is not a Business Day, the
next preceding Business Day).

 

Letter of Credit Sublimit means an amount equal to the lesser of the Aggregate
Commitment and $7,500,000.

 

Leverage Ratio means, for the Borrower and its Subsidiaries (excluding the MLP
GP, MLP and their Subsidiaries) on a consolidated basis, the ratio of
(a) Consolidated Funded Debt as of the determination date to (b) Consolidated
EBITDA for the period of the four fiscal quarters ending on such date, or if
such date is not the last day of a fiscal quarter, ending on the last day of the
fiscal quarter most recently ended.

 

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
to secure or provide for payment of any obligation of any Person (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the UCC or comparable Laws of any
jurisdiction), including the interest of a purchaser of accounts receivable.

 

19

--------------------------------------------------------------------------------


 

Loans means the Revolving Loans or the Term Loans made by the Lenders to the
Borrower pursuant to this Agreement.

 

Loan Documents means this Agreement, each Note, each of the Collateral
Documents, the Agent/Arranger Fee Letter, each Borrowing Notice, each Borrowing
Base Report, each Compliance Certificate, each Security Agreement, the
Guaranties, any subordination agreement, each Letter of Credit Application, and
each other agreement, document or instrument delivered by the Borrower or any of
its Subsidiaries from time to time in connection with this Agreement and the
Notes.

 

Loan Party means each of the Borrower, each Guarantor, and each other entity
that is an Affiliate of the Borrower that executes one or more Loan Documents.

 

MarkWest Inc. Operating Subsidiary means any Subsidiary of the Borrower other
than the MLP Parties.

 

MarkWest Inc. Subsidiary means any Subsidiary of the Borrower other than the
Excluded MLP Entities.

 

Master Agreement has the meaning specified in the definition of Swap Contract.

 

Material Adverse Effect means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the ability of the Borrower, or any
other Loan Party to perform their obligations under the Loan Documents to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower or any other Loan Party of
any Loan Documents.

 

Material Agreements means the following, which shall be satisfactory to the
Administrative Agent and the Required Lenders: (a) the Omnibus Agreement;
(b) the Gas Processing Agreement (Kenova, Boldman and Cobb Plants); (c) the
Pipeline Liquids Transportation Agreement; (d) the Fractionation, Storage and
Loading Agreement (Siloam); (e) the Natural Gas Liquids Purchase Agreement
(Maytown); (f) the Equitable Agreement; (g) the Columbia/Triana Agreements; and
(h) any other contract material to the business of the MLP or the Borrower to
which the Borrower or any Borrower Affiliate is a party.  “Material Agreement”
means each of such Material Agreements.

 

Maximum Amount and Maximum Rate respectively mean, for each Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest which, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligations.

 

Midstream Accounts Receivable means and includes all of the Borrower’s and the
Domestic MarkWest Inc. Operating Subsidiaries’ now owned or hereafter acquired
or arising accounts, as defined in the UCC, including any rights to payment for
the sale or lease of goods or rendition of services, whether or not they have
been earned by performance, which arise as a result of the Midstream Business.

 

Midstream Business means any and all operations of the Borrower and the Domestic
MarkWest Inc. Operating Subsidiaries in the United States related to the
gathering and processing of natural gas and the fractionation, transportation,
marketing, and storage of natural gas liquids.

 

20

--------------------------------------------------------------------------------


 

Midstream Inventory means, for any of the Borrower and the Domestic MarkWest
Inc. Operating Subsidiaries, all now owned or hereafter acquired inventory,
goods and merchandise, wherever located, to be furnished under any contract of
service or held for sale or lease, all returned goods, raw materials,
work-in-process, finished goods (including embedded software), other materials
and supplies of any kind, nature or description which are used or consumed in
the Midstream Business or used in connection with the packing, shipping,
advertising, selling or finishing of such goods, merchandise, each valued at the
lower of cost or market, and all documents of title or other documents (as
defined in the UCC) representing them.

 

MLP means MarkWest Energy Partners, L.P., a Delaware limited partnership.

 

MLP GP means MarkWest Energy GP, L.L.C., a Delaware limited liability company, a
subsidiary of the Borrower, and the sole general partner of the MLP.

 

MLP Operating Subsidiary means MarkWest Energy Operating Company, L.L.C., a
Delaware limited liability company and a wholly-owned Subsidiary of the MLP.

 

MLP/Borrower Material Agreement means and includes the following: (a) the
Omnibus Agreement, (b) the Contribution, Conveyance and Assumption Agreement,
(c) the Gas Processing Agreement (Kenova, Boldman and Cobb Plants), (d) the
Pipeline Liquids Transportation Agreement, (e) the Fractionation, Storage and
Loading Agreement (Siloam), (f) the Natural Gas Liquids Purchase Agreement, and
(g) each other agreement that is material to the business of the Borrower or a
MarkWest Inc. Subsidiary, that is by and between the Borrower (or a MarkWest
Inc. Subsidiary) and an MLP Party.

 

MLP Party means the MLP, the MLP GP and the MLP’s Subsidiaries.

 

Moody’s means Moody’s Investors Service, Inc.

 

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.

 

MW Appalachia means MarkWest Energy Appalachia L.L.C., a Delaware limited
liability company.

 

Natural Gas Liquids Purchase Agreement (Maytown) means the Natural Gas Liquids
Purchase Agreement (Maytown) between MW Appalachia and Borrower.

 

Nominee has the meaning specified in Section 2.15(e).

 

Non-Consenting Lenders has the meaning specified in Section 2.15(c).

 

Nonrenewal Notice Date has the meaning specified in Section 2.14(b)(iii).

 

Note means a promissory note of Borrower in substantially the form of Exhibit B,
evidencing the obligation of Borrower to repay the Loans and all renewals and
extensions of all or any part thereof.

 

21

--------------------------------------------------------------------------------


 

Notice of Extension has the meaning specified in Section 2.15(a).

 

Obligations means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding. In addition, all references to the “Obligations” in
the Collateral Documents and in Sections 2.13 and 10.09 of this Agreement shall,
in addition to the foregoing, also include all present and future indebtedness,
liabilities, and obligations (and all renewals and extensions thereof or any
part thereof now or hereafter owed to any Lender or any Affiliate of a Lender
arising pursuant to any Lender Hedging Agreement and all Banking Service
Obligations.

 

Obligor means the Borrower or any other Person (other than the Administrative
Agent or any Lender) obligated under any Loan Document.

 

Omnibus Agreement means the Omnibus Agreement dated as of May 24, 2002, among
the MLP and Borrower.

 

Organization Documents means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

 

Other Taxes has the meaning specified in Section 3. 01(b).

 

Outstanding Amount on any date (i) with respect to Loans, means the aggregate
principal amount thereof after giving effect to any Borrowings and prepayments
or repayments occurring on such date, (ii) with respect to any L/C Obligations,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date, and (iii) for purposes of Section 2.11(d) with
respect to Obligations under a Lender Hedging Agreement, means the amount then
due and payable under such Lender Hedging Agreement.

 

Participant has the meaning specified in Section 10.07(d).

 

PBGC means the Pension Benefit Guaranty Corporation.

 

Pension Plan means any “employee pension benefit plan” (as such term is defined
in Section 3(2)(A) of ERISA), other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

22

--------------------------------------------------------------------------------


 

Permitted Liens means Liens permitted under Section 7.01 as described in such
Section.

 

Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

Pipeline Liquids Transportation Agreement means the Pipeline Liquids
Transportation Agreement between MW Appalachia and Borrower.

 

Plan means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

 

Pro Rata Share means, at any date of determination, for any Lender, the
percentage (carried out to the ninth decimal place) that its Commitment bears to
the Aggregate Commitment.

 

Redeemable Preferred Stock means preferred stock that has, or is convertible
into any security that has, mandatory redemption or repurchase requirements
(other than those exercisable solely at the option of the issuer of said stock)
on or prior to the Final Maturity Date.

 

Register has the meaning set forth in Section 10.07(c).

 

Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliate.

 

Release means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposal, deposit,
dispersal, migrating, or other movement into the air, ground, or surface water,
or soil.

 

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.

 

Request for Credit Extension means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Borrowing Notice, and (b) with respect to an L/C
Extension, a Letter of Credit Application.

 

Required Lenders means (a) on any date of determination on and after the
Restatement Date and prior to the date of the initial Borrowing under this
Agreement, those Lenders holding more than 662/3% of the Aggregate Commitment,
(b) on any date of determination on and after the date of the initial Borrowing
under this Agreement and prior to the Final Maturity Date, those Lenders holding
more than 662/3% of the Outstanding Amount of Loans.

 

Responsible Officer means the president, chief executive officer, executive vice
president, senior vice president, vice president, chief financial officer,
controller, treasurer or assistant treasurer of a Person.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership, limited liability company, and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

Restatement Date means the date upon which this Agreement has been executed by
the Borrower, the Lenders and the Administrative Agent.

 

23

--------------------------------------------------------------------------------


 

Restricted Payment by a Person means any dividend or other distribution (whether
in cash, securities or other property) with respect to any equity interest in
such Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
equity interest or of any option, warrant or other right to acquire any such
equity interest.

 

Revolver Facility means the revolving credit facility as described in and
subject to the limitations set forth in Section 2.01.

 

Revolver Facility Usage means, at the time in question, the aggregate principal
amount of outstanding Revolving Loans and existing LC Obligations at such time.

 

Revolver Principal Debt means, on any date of determination, the aggregate
unpaid principal balance of all Loans under the Revolver Facility.

 

Revolving Credit Termination Date means (a) January 30, 2007 (subject to
extension to January 29, 2008 pursuant to Section 2.15 upon Borrower’s request
and the agreement of each Lender willing to so extend the Existing Revolving
Credit Termination Date or if the Existing Revolving Credit Termination Date is
extended for a second or subsequent additional one-year period pursuant to
Section 2.15, such date falling 364 days after the Existing Revolving Credit
Termination Date), or (b) such earlier effective date of any other termination,
cancellation, or acceleration of the Aggregate Commitment under this Agreement.

 

Revolving Loan means an extension of credit by a Lender to the Borrower pursuant
to Section 2.01.

 

Rights means rights, remedies, powers, privileges, and benefits.

 

S&P means Standard & Poor’s.

 

Security Agreements means, collectively, the security agreements, or similar
instruments, now or hereafter executed by any of the Loan Parties in favor of
the Administrative Agent for the benefit of the Lenders, and all supplements,
assignments, amendments, and restatements thereto (or any agreement in
substitution therefor), and “Security Agreement” means each of such Security
Agreements and if hereafter executed such Security Agreement shall be on
substantially the same terms as the Security Agreements previously executed by
the Loan Parties.

 

Settlement Agreement has the meaning specified in the definition of Accrued
Columbia Settlement Balances.

 

Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

24

--------------------------------------------------------------------------------


 

Swap Contract means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

Swap Termination Value means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender).

 

Synthetic Lease Obligation means the monetary obligation of a Person under (a) a
so-called synthetic or tax retention lease, or (b) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which are depreciated for tax purposes by such Person. 
The amount of any Synthetic Lease Obligation as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date.

 

Taxes has the meaning set forth in Section 3.01.

 

Term Loan means a Revolving Loan that is converted to a Term Loan pursuant to
Section 2.16.

 

Term Out Period means the period commencing on the Revolving Credit Termination
Date and ending on the first anniversary thereof.

 

Term Principal Debt means, on any date of determination, the aggregate unpaid
principal balance of all Term Loans.

 

Type means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

UCC means the Uniform Commercial Code as in effect in the State of Texas or
other applicable jurisdiction.

 

Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

25

--------------------------------------------------------------------------------


 

Unhedged Eligible Midstream Inventory means Eligible Midstream Inventory other
than Hedged Eligible Midstream Inventory.

 

United States or U.S. means the United States of America, its fifty states and
the District of Columbia.

 

Unreimbursed Amount has the meaning set forth in Section 2.14(c)(i).

 

Utilization Percentage means on any date the percentage, at the close of
business on such day, equivalent to the (i) Revolver Facility Usage divided by
(ii) the Borrowing Base.

 

Wholly-Owned when used in connection with a Person means any Subsidiary of such
Person of which all of the issued and outstanding equity interests (except
shares required as directors’ qualifying shares) shall be owned by such Person
or one or more of its Wholly-Owned Subsidiaries.

 

1.02        Other Interpretive Provisions.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           (i)            The words “herein” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(ii)           Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.

 

(iii)          The term “including” is by way of example and not limitation.

 

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)           Section headings herein and the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03        Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited financial statements, except as otherwise specifically prescribed
herein.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein

 

26

--------------------------------------------------------------------------------


 

and rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

ARTICLE II.
THE COMMITMENT AND BORROWINGS

 

2.01        Revolving Loans.  Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Lender
severally, but not jointly, agrees (i) to make revolving loans (each such Loan a
“Revolving Loan”) to Borrower from time to time on any Business Day during the
period from the Restatement Date to the Revolving Credit Termination Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Pro Rata Share of one or more Borrowings not to exceed, when aggregated
with the Outstanding Amount of the L/C Obligations, such Lender’s Commitment and
(ii) to convert the Revolver Principal Debt remaining outstanding on the
Revolving Credit Termination Date to Term Loans pursuant to and in accordance
with Section 2.16.  Borrowings may be repaid and reborrowed from time to time in
accordance with the terms and provisions of the Loan Documents; provided that,
each such Borrowing must occur on a Business Day and no later than the Business
Day immediately preceding the Revolving Credit Termination Date.  No Lender
shall be obligated to make any Revolving Loan if the Outstanding Amount of all
L/C Obligations and all Loans would exceed the lesser of (i) the Borrowing Base
and (ii) the Aggregate Commitment (as such Aggregate Commitment may be capped as
provided in the definition of “Commitment”).

 

2.02        Borrowing Base Determinations.

 

(a)           The Borrowing Base (the “Borrowing Base”) shall be equal to the
lesser of (x) the sum of (1) seventy-five percent (75%) of the Eligible
Midstream Accounts Receivable, plus (2) seventy-five percent (75%) of Unhedged
Eligible Midstream Inventory, plus (3) eighty-five percent (85%) of the Hedged
Eligible Midstream Inventory and (y) $25,000,000.  The Borrowing Base shall be
determined each month by reference to the most recent Borrowing Base Report
delivered to the Administrative Agent (absent any error in such Borrowing Base
Report) which shall be effective as of the date such Borrowing Base Report is
required to be delivered pursuant to Section 6.02(c).

 

(b)           During the period from the date hereof to the first
redetermination of the Borrowing Base pursuant to Section 2.02(a), the Borrowing
Base shall be determined based on the Borrowing Base Report delivered pursuant
to Section 4.01(a)(vii).

 

2.03        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Loans as the same Type shall be made upon the
Borrower’s irrevocable notice to the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Administrative Agent not later than 11:00 a.m., New York time,
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans, and (ii) one Business
Day prior to the conversion of Eurodollar Rate Loans to Base Rate Loans, or the
requested date of any Borrowing of Base Rate Loans.  Each such telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Notice, appropriately completed and signed by an authorized officer of
the Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$500,000 in excess thereof.  Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Borrowing Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Loans as the same Type,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Borrowing Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made or continued as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Borrowing Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

(b)           Following receipt of a Borrowing Notice, the Administrative Agent
shall promptly notify each Lender of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Borrowing, each Lender shall make the amount of
its Loan available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 11:00 a.m., New York time, on
the Business Day specified in the applicable Borrowing Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.01 and
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
the Borrowing there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate.  The determination of the Eurodollar Rate
by the Administrative Agent shall be conclusive in the absence of manifest
error.

 

28

--------------------------------------------------------------------------------


 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than three (3) Interest Periods in effect at any given
time with respect to Loans.

 

2.04        Prepayments.

 

(a)           Optional Prepayments.  The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay in
whole or in part Loans outstanding hereunder without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m., New York time, (A) three Business Days prior to any date
of prepayment of Eurodollar Rate Loans, and (B) the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $500,000 in excess thereof; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of such Lender’s Pro Rata Share of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.  Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Pro Rata Shares.

 

Unless a Default or Event of Default has occurred and is continuing or would
arise as a result thereof, any payment or prepayment of the Revolving Loans may
be reborrowed by Borrower, subject to the terms and conditions hereof.

 

(b)           Mandatory Prepayments.

 

(i)            Prepayments by Reason of Borrowing Base Deficiency.  If on any
date the Outstanding Amount of all Loans and L/C Obligations shall exceed the
Borrowing Base, then the Borrower shall immediately make mandatory prepayments
of Loans equal to such excess, and if any such excess remains after such
prepayments, to the extent of such excess the Borrower shall immediately Cash
Collateralize the L/C Obligations.

 

(ii)           Prepayments by Reason of Aggregate Commitment Exceeded.  If on
any date the Outstanding Amount of all Loans and L/C Obligations shall exceed
the Aggregate Commitment, then the Borrower shall immediately make mandatory
prepayments of Loans equal to such excess, and if any such excess remains after
such prepayments, to the extent of such excess the Borrower shall immediately
Cash Collateralize the L/C Obligations.

 

(c)           Prepayments: Interest/Consequential Loss.  All prepayments under
this Section 2.04 shall be made together with accrued interest to the date of
such prepayment on the principal amount prepaid and any amounts due under
Section 3.05.

 

2.05        Reduction or Termination of Revolving Commitments.  The Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate Commitment
or permanently reduce the Aggregate Commitment prior to the Revolving Credit
Termination Date to an amount not less than the sum of the Outstanding Amount of
the then existing (i) Revolver Principal Debt and (ii) L/C Obligations; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m.,

 

29

--------------------------------------------------------------------------------


 

five Business Days prior to the date of termination or reduction, and (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof.   The Administrative Agent shall
promptly notify the Lenders of any such notice of reduction or termination. 
Once reduced in accordance with this Section, the Aggregate Commitment may not
be increased.  Any reduction of the Aggregate Commitment shall be applied to the
Commitment of each Lender according to its Pro Rata Share.  All commitment fees
on the portion of the Aggregate Commitment so terminated which have accrued to
the effective date of any termination of the Aggregate Commitment shall at
Administrative Agent’s option either be paid on the effective date of such
termination or on the date when such commitment fee would otherwise be due.

 

2.06        Repayment of Loans.  The Borrower shall repay to the Lenders (a) on
the Revolving Credit Termination Date the aggregate Revolver Principal Debt
outstanding on such date (unless converted to Term Loans pursuant to
Section 2.16) and (b) on the Final Maturity Date the Term Principal Debt
outstanding on such date.

 

2.07        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)           While any Event of Default exists or after acceleration (i) the
Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law, and (ii) accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)           If the designated rate applicable to any Borrowing exceeds the
Maximum Rate, the rate of interest on such Borrowing shall be limited to the
Maximum Rate, but any subsequent reductions in such designated rate shall not
reduce the rate of interest thereon below the Maximum Rate until the total
amount of interest accrued thereon equals the amount of interest which would
have accrued thereon if such designated rate had at all times been in effect. 
In the event that at maturity (stated or by acceleration), or at final payment
of the Outstanding Amount of any Loans or L/C Obligations, the total amount of
interest paid or accrued is less than the amount of interest which would have
accrued if such designated rates had at all times been in effect, then, at such
time and to the extent permitted by Law, the Borrower shall pay an amount equal
to the difference between (a) the lesser of the amount of interest which would
have accrued if such designated rates had at all times been in effect and the
amount of interest which would have accrued if the Maximum Rate had at all times
been in effect, and (b) the amount of interest actually paid or accrued on such
Outstanding Amount.

 

30

--------------------------------------------------------------------------------


 

2.08        Fees.

 

(a)           Commitment Fee.  Prior to any Term Out Period, the Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Pro Rata Share, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitment (subject to reduction
pursuant to Section 2.05) exceeds the sum of (i) the Outstanding Amount of Loans
plus (ii) the Outstanding Amount of L/C Obligations.  The commitment fee shall
accrue at all times from the Restatement Date until the Revolving Credit
Termination Date and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Restatement Date, and on the Revolving Credit
Termination Date.  The commitment fee shall be calculated quarterly in arrears. 
The commitment fee shall accrue at all times, including at any time during which
one or more of the conditions in Article IV is not met.

 

(b)           Arranger’s and Administrative Agent’s Fees.  On the Restatement
Date, the Borrower shall pay certain fees to the Arranger and Administrative
Agent to be shared between them and the Borrower shall pay certain fees to the
Administrative Agent for the Administrative Agent’s own account as an
administrative agency fee, in the amounts and at the times specified in the
letter agreement dated January 30, 2006 (the “Agent/Arranger Fee Letter”),
between the Borrower, the Arranger and the Administrative Agent.  Such fees
shall be fully earned when paid and shall be nonrefundable for any reason
whatsoever.  Additionally, Borrower shall pay to the Administrative Agent for
the Administrative Agent’s own account the fees in the amounts and on the dates
specified in the Agent/Arranger Fee Letter.

 

2.09        Computation of Interest and Fees.  Computation of interest on Base
Rate Loans shall be calculated on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed.  Computation of all other
types of interest and all fees shall be calculated on the basis of a year of 360
days and the actual number of days elapsed, which results in a higher yield to
the payee thereof than a method based on a year of 365 or 366 days.  Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall bear interest for one day.

 

2.10        Evidence of Debt.

 

(a)           The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon.  Any failure so to record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Loans or the L/C Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of such Lender shall control.  Upon the
request of any Lender made through the Administrative Agent, such Lender’s Loans
may be evidenced by one or more Notes.  Each Lender may attach schedules to its
Note(s) and endorse thereon the date, Type (if applicable), amount and maturity
of the applicable Loans and payments with respect thereto.

 

31

--------------------------------------------------------------------------------


 

(b)           In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall
control.

 

2.11        Payments Generally.

 

(a)           All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 11:00 a.m.,
New York time, on the date specified herein.  The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 11:00 a.m., New York time, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)           Subject to the definition of “Interest Period,” if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(c)           If no Default or Event of Default exists and if no order of
application is otherwise specified in the Loan Documents, payments and
prepayments of the Obligations shall be applied first to fees, second to accrued
interest then due and payable on the Outstanding Amount of Loans and L/C
Obligations, and then to the remaining Obligations in the order and manner as
Borrower may direct.

 

(d)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully the Obligations, or if a Default or Event
of Default exists, any payment or prepayment shall be applied in the following
order: (i) to the payment of enforcement expenses incurred by the Administrative
Agent, including Attorney Costs; (ii) to the ratable payment of all other fees,
expenses, and indemnities for which the Administrative Agent or Lenders have not
been paid or reimbursed in accordance with the Loan Documents (as used in this
Section 2.11(d)(ii), a “ratable payment” for any Lender or the Administrative
Agent shall be, on any date of determination, that proportion which the portion
of the total fees, expenses, and indemnities owed to such Lender or the
Administrative Agent bears to the total aggregate fees and indemnities owed to
all Lenders and the Administrative Agent on such date of determination);
(iii) to the ratable payment of accrued and unpaid interest on the Outstanding
Amount of Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements (it being understood that for purposes of this clause (iii) the
Outstanding Amount of Obligations under Lender Hedging Agreements refers only to
payments owing pursuant to Section 2(a) of the 2002 Master Agreement form
promulgated by the ISDA (or equivalent type payment obligation if some other
form of Swap Contract is in effect)(as used in this Section 2.11(d)(iii),
“ratable payment” means, for any Lender (or Lender Affiliate, in the case of
Lender Hedging Agreements), on any date of determination, that proportion which
the accrued and unpaid interest on the Outstanding Amount of Loans and the
Outstanding Amount of Obligations under Lender Hedging Agreements owed to such
Lender (or Lender

 

32

--------------------------------------------------------------------------------


 

Affiliate, in the case of Lender Hedging Agreements) bears to the total accrued
and unpaid interest on the Outstanding Amount of Loans and the Outstanding
Amount of Obligations under Lender Hedging Agreements owed to all Lenders (and
Affiliates, in the case of Lender Hedging Agreements)); (iv) to the ratable
payment of the Outstanding Amount of Loans and the Outstanding Amount of
Obligations under Lender Hedging Agreements (it being understood that for
purposes of this clause (iv) the Outstanding Amount of Obligations under Lender
Hedging Agreements refers to payments owing in connection with an Early
Termination Payment as defined in the 2002 Master Agreement form promulgated by
the ISDA (or equivalent type payment obligation if some other form of Swap
Contract is in effect)(as used in this Section 2.11(d)(iv), “ratable payment”
means for any Lender (or Lender Affiliate, in the case of Lender Hedging
Agreements), on any date of determination, that proportion which the Outstanding
Amount of Loans and the Outstanding Amount of Obligations under Lender Hedging
Agreements owed to such Lender (or Lender Affiliate, in the case of Lender
Hedging Agreements) bears to the Outstanding Amount of Loans owed to all
Lenders)(and Affiliates, in the case of Lender Hedging Agreements)); (v) to Cash
Collateralize the Letters of Credit; and (vi) to the payment of the remaining
Obligations, if any, in the order and manner the Required Lenders deem
appropriate.

 

(e)           Unless the Borrower or any Lender has notified the Administrative
Agent prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

(i)            if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds, at the Federal Funds Rate from time to time in
effect; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan, included in the applicable
Borrowing.  If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.

 

33

--------------------------------------------------------------------------------


 

(f)            If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and the conditions to the applicable Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(g)           The obligations of the Lenders hereunder to make Loans are several
and not joint.  The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or purchase its participation.

 

(h)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.12        Sharing of Payments.  If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, or the
participations in the L/C Obligations, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent, of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them, and/or such subparticipations in the participations in L/C Obligations
held by them, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loan or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender, such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by law, exercise all
its rights of payment (including the right of set-off, but subject to
Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

 

2.13        Priority of Hedging Obligations and Banking Service Obligations. 
Any amounts received in satisfaction of any Obligations arising under the Loan
Documents, including, without limitation, Obligations under this Agreement,
Obligations under any Lender Hedging Agreement and Obligations in connection
with any Banking Services, shall rank pari passu in right of payment and shall
be used to repay such Obligations on a pro rata basis, unless specified
otherwise in Section 2.11(d).

 

34

--------------------------------------------------------------------------------


 

2.14        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.14, (1) from time to time on any Business Day during the period
from the Restatement Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or any Guarantor, and to amend
or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or any Guarantor; provided that the L/C Issuer shall
not be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Lender shall be obligated to participate in any Letter of Credit,
if as of the date of such L/C Credit Extension, (w) the Outstanding Amount of
all L/C Obligations and all Loans would exceed the Borrowing Base, (x) the
Outstanding Amount of all L/C Obligations and all Loans would exceed the
Aggregate Commitment, (y) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations would exceed such Lender’s Commitment, or (z) the Outstanding Amount
of the L/C Obligations would exceed the Letter of Credit Sublimit.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.  The Existing Letter of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Restatement Date shall be subject to and
governed by the terms and conditions hereof.

 

(ii)           The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Date and which the L/C Issuer in good faith deems material to it;

 

(B)           subject to Section 2.14(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

 

(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;

 

(D)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer generally applicable to all borrowers; or

 

35

--------------------------------------------------------------------------------


 

(E)           such Letter of Credit is in a face amount less than $100,000, or
is to be used for a purpose other than as described in Section 6.12 or is
denominated in a currency other than Dollars.

 

(iii)          The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Evergreen Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m., New York time, at least two
Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such

 

36

--------------------------------------------------------------------------------


 

Evergreen Letter of Credit must permit the L/C Issuer to prevent any such
renewal at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such renewal. 
Once an Evergreen Letter of Credit has been issued, the Lenders shall be deemed
to have authorized (but may not require) the L/C Issuer to permit the renewal of
such Letter of Credit at any time to a date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such renewal if it has received notice on or before the 5th Business Day
immediately preceding the Nonrenewal Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or
(2) from any Lender stating that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied and directing the L/C Issuer not
to permit such renewal.  Notwithstanding anything to the contrary contained
herein, the L/C Issuer shall have no obligation to permit the renewal of any
Evergreen Letter of Credit at any time.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.   Not later than
11:00 a.m., New York time, on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
such Lender’s Pro Rata Share thereof.  In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.03 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitment and the conditions set forth in Section 4.02 (other than the delivery
of a Borrowing Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.14(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.14(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 11:00 a.m., New York time, on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.14(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

37

--------------------------------------------------------------------------------


 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.14(c) (ii) shall
be deemed payment in respect of its participation in such L/C Borrowing and
shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.14.

 

(iv)          Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.14(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.14(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing.  Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.14(c) by the time
specified in Section 2.14(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.14(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.14(c)(i) is required to be
returned, each Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Pro Rata Share thereof on demand of

 

38

--------------------------------------------------------------------------------


 

the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit, and to repay each
L/C Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Loans, shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted

 

39

--------------------------------------------------------------------------------


 

in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable, (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application.  The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  No Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.14(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a drawing strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Cash Collateral.   Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount).  The Borrower
hereby grants the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a Lien on all such cash and deposit accounts at any Lender.

 

(h)           Applicability of ISP98.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit issued equal to the
Applicable Rate times the actual daily undrawn amount under each Letter of
Credit.  Such fee for each Letter of Credit shall be due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, and on the
Letter of Credit Expiration Date.  If there is any change in the Applicable Rate
during any quarter, the actual daily undrawn amount of each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee in an amount with respect

 

40

--------------------------------------------------------------------------------


 

to each Letter of Credit issued equal to the greater of (i) $500 and (ii) ¼ of
1% calculated on the face amount thereof.   In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such fees and charges are due and payable on demand and are
nonrefundable.

 

(k)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

2.15        Extension of Termination Date; Removal of Lenders.

 

(a)           The Borrower may, by written notice to the Administrative Agent (a
“Notice of Extension”) given not less than 45 nor more than 60 days prior to the
then effective Revolving Credit Termination Date, advise the Lenders that it
requests an extension of the then effective Revolving Credit Termination Date
(such then effective Revolving Credit Termination Date being the “Existing
Revolving Credit Termination Date”) by 364 calendar days, effective on the
Existing Revolving Credit Termination Date.  The Administrative Agent will
promptly, and in any event within five Business Days of receipt of such Notice
of Extension, notify the Lenders of the contents of each such Notice of
Extension.

 

(b)           Each Notice of Extension shall (i) be irrevocable and
(ii) constitute a representation by the Borrower that (A) neither any Event of
Default nor any Default has occurred and is continuing, and (B) the
representations and warranties contained in Article V are correct on and as of
such date, as though made on and as of such date (unless any representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall be correct as of such earlier date).  In the event the
Existing Revolving Credit Termination Date is extended pursuant to the terms of
this Section 2.15, the Borrower shall be deemed to represent on and as of the
effective date of such extension that (i) neither any Event of Default nor any
Default has occurred and is continuing, and (ii) the representations and
warranties contained in Article V are correct on and as of such date, as though
made on and as of such date (unless any representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
be correct as of such earlier date).

 

(c)           In the event a Notice of Extension is given to the Administrative
Agent as provided in Section 2.15(a) and the Administrative Agent notifies a
Lender of the contents thereof, such Lender shall on or before the 20th day next
preceding the Existing Revolving Credit Termination Date advise the
Administrative Agent in writing whether or not such Lender consents to the
extension requested thereby and if any Lender fails so to advise the
Administrative Agent, such Lender shall be deemed to have not consented to such
extension.  If Lenders holding 66% or more of the Aggregate Commitment so
consent (the “Consenting Lenders”) to such extension and any and all Lenders who
have not consented (the “Non-Consenting Lenders”) are replaced pursuant to
subsection (d) or (e) of this Section 2.15 or repaid pursuant to
subsection (f) of this Section 2.15, the Revolving Credit Termination Date, and
the Commitments of the Consenting Lenders and the Nominees (as defined below)
shall be automatically extended 364 calendar days from the Existing Revolving
Credit Termination Date, effective on the Existing Revolving Credit Termination
Date.  The Administrative Agent shall promptly notify the Borrower and all of
the Lenders of each written notice of consent given pursuant to this
Section 2.15(c).

 

(d)           In the event the Consenting Lenders hold less than 100% of the
Aggregate Commitment, the Consenting Lenders, or any of them, shall have the
right (but not the obligation) to assume all or any portion of the
Non-Consenting Lenders’ Commitments by giving written notice to the Borrower and
the

 

41

--------------------------------------------------------------------------------


 

Administrative Agent of their election to do so on or before the 15th day next
preceding the Existing Revolving Credit Termination Date, which notice shall be
irrevocable and shall constitute an undertaking to (i) assume, as of the close
of business on the Existing Revolving Credit Termination Date, all or such
portion of the Commitments of the Non-Consenting Lenders, as the case may be, as
may be specified in such written notice, and (ii) purchase (without recourse)
from the Non-Consenting Lenders, at the close of business on the Existing
Revolving Credit Termination Date, the Revolving Loans outstanding on the
Existing Revolving Credit Termination Date that correspond to the portion of the
Commitments to be so assumed at a price equal to the sum of (x) the unpaid
principal amount of all Revolving Loans so purchased, plus (y) the aggregate
amount, if any, previously funded by the transferor or any participations so
purchased, plus (z) all accrued and unpaid interest thereon. Such Commitments,
or portions thereof, to be assumed and purchased by Consenting Lenders shall be
allocated among those Consenting Lenders who have so elected to assume the same
pro rata in accordance with the respective Commitments of such Consenting
Lenders as of the Existing Revolving Credit Termination Date (provided, however,
in no event shall a Consenting Lender be required to assume and purchase an
amount or portion of the Commitments of the Non-Consenting Lenders in excess of
the amount such Consenting Lender agreed to assume and purchase pursuant to the
immediately preceding sentence) or on such other basis as such Consenting Lender
shall agree.  The Administrative Agent shall promptly notify the Borrower and
the other Consenting Lenders in the event it receives any notice from a
Consenting Lender pursuant to this Section 2.15(d).

 

(e)           In the event that the Consenting Lenders shall not elect as
provided in Section 2.15(d) to assume and purchase all of the Non-Consenting
Lenders’ Loans and Commitments, the Borrower may designate, by written notice to
the Administrative Agent and the Consenting Lenders given on or before the 10th
day next preceding the Existing Revolving Credit Termination Date, one or more
Eligible Assignees not a party to this Agreement (individually, a “Nominee” and
collectively the “Nominees”) to assume all or any portion of the Non-Consenting
Lenders’ Loans and Commitments not to be assumed by the Consenting Lenders and
to purchase (without recourse) from the Non-Consenting Lenders all Loans and
Commitments outstanding at the close of business on the Existing Revolving
Credit Termination Date that corresponds to the portion of the Loans and
Commitments so to be assumed at the price specified in Section 2.15(d).  Each
assumption and purchase under this Section 2.15(e) shall be effective as of the
close of business on the Existing Revolving Credit Termination Date when each of
the following conditions has been satisfied in a manner satisfactory to the
Administrative Agent:

 

(i)            each Nominee and the Non-Consenting Lenders have executed an
Assignment and Assumption pursuant to which the Nominee shall (A) assume in
writing its share of the obligations of the Non-Consenting Lenders hereunder,
including its share of the Loans and Commitments of the Non-Consenting Lenders
and (B) agree to be bound as a Lender by the term of this Agreement;

 

(ii)           each Nominee shall have completed and delivered to the
Administrative Agent an Administrative Details Form; and

 

(iii)          the assignment shall otherwise comply with Section 10.07.

 

(f)            If all of the Commitments of the Non-Consenting Lenders are not
replaced on or before the Existing Revolving Credit Termination Date, then, at
the Borrower’s option, either (i) all Commitments to fund Revolving Loans shall
terminate on the Existing Revolving Credit Termination Date or (ii) the Borrower
shall give prompt notice of termination on the Existing Revolving Credit

 

42

--------------------------------------------------------------------------------


 

Termination Date of the Commitments of each Non-Consenting Lender not so
replaced to the Administrative Agent, and shall prepay on the Existing Revolving
Credit Termination Date the Loans, if any, of such Non-Consenting Lenders, which
shall reduce the Aggregate Commitment accordingly (to the extent not assumed),
and the Existing Revolving Credit Termination Date shall be extended in
accordance with this Section 2.15 for the remaining Commitments of the
Consenting Lenders.

 

2.16        Conversion to Term Loan.  At the option of the Borrower and subject
to the satisfaction of the conditions precedent for a Borrowing set forth in
Section 4.02, upon written notice delivered to the Administrative Agent no
earlier than 60 days and no later than five Business Day prior to the Revolving
Credit Termination Date, the aggregate principal amount of all, but not less
than all, of the Revolving Loans remaining outstanding at the close of the
Administrative Agent’s business on the Revolving Credit Termination Date shall
automatically convert to Term Loans with a maturity of one year.  Any portion of
each Lender’s Commitment not utilized on or before the Revolving Credit
Termination date shall be permanently cancelled.  Any Term Loans that are
prepaid may not be reborrowed.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto; excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains its Lending Office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”).  If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c)           If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender,

 

43

--------------------------------------------------------------------------------


 

at the time interest is paid, such additional amount that such Lender specifies
as necessary to preserve the after-tax yield (after factoring in all taxes,
including taxes imposed on or measured by net income) such Lender would have
received if such Taxes or Other Taxes had not been imposed.

 

(d)           The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto.  Payment under
this subsection (d) shall be made within 30 days after the date the Lender or
the Administrative Agent makes a demand therefor.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or materially restricts the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable offshore
Dollar market, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period thereof, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay interest on
the amount so prepaid or converted.  Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the reasonable judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

3.03        Inability to Determine Rates.  If the Administrative Agent
determines in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the applicable offshore Dollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Rate Loan, or (b) if the Required Lenders determine and notify the
Administrative Agent that the Eurodollar Rate for such Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such
Eurodollar Rate Loan, then the Administrative Agent will promptly notify the
Borrower and all Lenders.  Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Administrative Agent
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, conversion or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04        Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.

 

(a)           If any Lender determines that as a result of a Change in Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans, or a reduction in the amount received or

 

44

--------------------------------------------------------------------------------


 

receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c) utilized, as to Eurodollar Rate Loans, in the determination of
the Eurodollar Rate), then from time to time upon demand of such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

 

(b)           If any Lender determines a Change in Law has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital, then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

 

(c)           The Borrower shall pay to each Lender, as long as such Lender
shall be required under regulations of the Board to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional costs on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan;
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.

 

3.05        Funding Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.   The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the applicable offshore Dollar interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

45

--------------------------------------------------------------------------------


 

3.06        Matters Applicable to all Requests for Compensation.  A certificate
of the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error.  In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitment and payment in full of all
the other Obligations.

 

ARTICLE IV.
CONDITIONS PRECEDENT

 

4.01        Conditions Precedent.  This Agreement shall be effective on the
Restatement Date subject to satisfaction of the following conditions precedent
on or prior to such date:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by an authorized officer of the
signing Loan Party or other Person party thereto, each dated the Restatement
Date (or, in the case of certificates of governmental officials, a recent date
before the Restatement Date), and each in form and substance satisfactory to the
Administrative Agent and its legal counsel:

 

(i)            executed counterparts of this Agreement, the Amended and Restated
Guaranty, and such other Collateral Documents, as amended and restated, as
deemed advisable by the Administrative Agent or its counsel, each dated as of
the Restatement Date;

 

(ii)           Notes executed by the Borrower in favor of each Lender requesting
such Notes, each Note in a principal amount equal to such Lender’s Commitment,
and each Note dated as of the Restatement Date;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with this Agreement and the other Loan Documents to which such Loan Party is a
party;

 

(iv)          such evidence as the Administrative Agent may reasonably require
to verify that each Loan Party is duly organized or formed, validly existing,
and in good standing in the jurisdiction of its organization;

 

(v)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the representations and warranties contained in Article V
are true and correct in all respects on and as of the Restatement Date, (B) that
no Default or Event of Default has occurred and is continuing under this
Agreement as of the Restatement Date, (C) since December 31, 2004 there has
occurred no material adverse change in the business, assets, liabilities (actual
or contingent), operations, or condition (financial or otherwise) or prospects
of the Borrower and Guarantors, taken as a whole, (D) that as of the Restatement
Date there are no material environmental or material legal issues affecting any
Loan Party or any of the Collateral, (E) all necessary governmental and third
party approvals necessary or required for any Loan Party to enter into this
Agreement or any of the Loan Documents have been obtained, (F) there is no
litigation,

 

46

--------------------------------------------------------------------------------


 

investigation or proceeding known to and affecting the Borrower or any Loan
Party for which the Borrower is required to give notice pursuant to
Section 6.03(c) (or, if there is any such litigation, investigation or
proceeding, then a notice containing the information required by
Section 6.03(c) shall be given concurrently with the delivery of the certificate
given pursuant to this clause (v)), and (G) no action, suit, investigation or
proceeding is pending or threatened in any court or before any arbitrator or
governmental authority by or against the Borrower, or any Loan Party or any of
their respective properties, that (y) could reasonably be expected to materially
and adversely affect the Borrower or any Loan Party, taken as a whole, or (z)
seeks to affect or pertains to any transaction contemplated hereby or the
ability of the Borrower or any Loan Party to perform its obligations under the
Loan Documents;

 

(vi)          a certificate of a Responsible Officer of the Borrower (a) as to
the satisfaction of all conditions specified in this Section 4.01 and
Section 4.02,(b) attaching an updated two year stand alone financial forecast
for the Borrower for its 2006 and 2007 fiscal years, and (c) attaching any
amendments, modifications or supplements to any Material Agreement entered into
on or after the date of the Original Credit Agreement;

 

(vii)         a Borrowing Base Report from a Responsible Officer of the Borrower
as of December 31, 2005;

 

(viii)        a certificate of a Borrower’s chief financial officer or
treasurer, in form and substance satisfactory to the Arranger, certifying that
neither the Borrower and its Subsidiaries on a consolidated are “insolvent” as
such term is used and defined in (i) the United States Bankruptcy Code or
(ii) the Texas Uniform Fraudulent Transfer Act, Tex. Bus. & Com. Code Ann.
§24.003;

 

(ix)           a Compliance Certificate from a Responsible Officer of the
Borrower as of September 30, 2005 demonstrating compliance with all financial
covenants (other than Section 7.15(c)) on a pro forma basis for the quarter
ended September 30, 2005;

 

(x)            an opinion from Hogan & Hartson, L.L.P., counsel to each Loan
Party, in form and substance satisfactory to the Administrative Agent and its
counsel; and

 

(xi)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

 

(b)           The Borrower shall pay (i) to the Administrative Agent for the
account of the Original Lenders all interest and fees accrued under the Original
Credit Agreement, (ii) to the L/C Issuer all fronting fees accrued under the
Original Credit Agreement with respect to the Existing Letter of Credit and
(iii) any fees due and payable at the Restatement Date including, without
limitation, payment of fees and expenses pursuant to the Agent/Arranger Fee
Letter.

 

(c)           The Borrower shall have paid Attorney Costs of the Administrative
Agent to the extent invoiced prior to, or on, the Restatement Date.

 

(d)           Documents, executed by each Loan Party that has assets or conducts
business, in appropriate form for recording, where necessary, together with:

 

47

--------------------------------------------------------------------------------


 

(i)            such Lien searches as the Administrative Agent shall have
reasonably requested, and such termination statements or other documents as may
be necessary to confirm that the Collateral is subject to no other Liens (other
than Permitted Liens) in favor of any Persons;

 

(ii)           funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 financing statements;

 

(iii)          evidence that the Administrative Agent has been named as loss
payee under all policies of casualty insurance pertaining to the Collateral;

 

(iv)          such consents, estoppels, subordination agreements and other
documents and instruments executed by landlords and other Persons party to
material contracts relating to any Collateral as to which the Administrative
Agent shall be granted a Lien for the benefit of the Lenders, as requested by
the Administrative Agent or any Lender;

 

(v)           certificates evidencing all of the issued and outstanding shares
of capital stock, partnership interests, or membership interests pledged
pursuant thereto, which certificates shall in each case be accompanied by
undated stock powers duly executed in blank, or, if any securities pledged
pursuant thereto are uncertificated securities, confirmation and evidence
satisfactory to the Administrative Agent that the security interest in such
uncertificated securities has been transferred to and perfected by the
Administrative Agent for the benefit of the Lenders in accordance with the UCC;

 

(vi)          a Statement of Purpose for an Extension of Credit Secured by
Margin Stock (Federal Reserve Form U-1); and

 

(vii)         evidence that all other actions necessary or, in the opinion of
the Administrative Agent or the Lenders, desirable to perfect and protect the
first priority Lien created by the Collateral Documents (except to the extent
otherwise permitted hereunder), and to enhance the Administrative Agent’s
ability to preserve and protect its interests in and access to the Collateral,
have been taken.

 

(e)           Certification to the Administrative Agent that no changes have
been made to the certificate of incorporation of the Borrower or any other Loan
Party since copies were previously delivered to the Administrative Agent in
connection with the Original Credit Agreement.

 

(f)            Delivery to the Administrative Agent (with sufficient copies for
all Lenders) of any other information required by Section 326 of the USA Patriot
Act or necessary for the Administrative Agent or any Lender to verify the
identity of Borrower as required by Section 326 of the USA Patriot Act.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Date, and such notice shall be conclusive and binding.

 

4.02        Conditions to all Loans and L/C Credit Extension.  The obligation of
each Lender to honor any Borrowing Notice and the obligation of the L/C Issuer
to issue any Letter of Credit is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Loan Parties contained
in Article V, or which are contained in any document furnished at any time under
or in connection herewith, including, but not

 

48

--------------------------------------------------------------------------------


 

limited to the Collateral Documents, shall be true and correct in all material
respects on and as of the date of such Loan is made, continued or converted, as
applicable, or such Letter of Credit is issued except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

 

(b)           Since the date of the last delivered financial statements, there
has been no event or circumstance that has or could reasonably be expected to
have a Material Adverse Effect.

 

(c)           No Default or Event of Default shall exist or would result from
such proposed Loan, continuation or conversion, or L/C Credit Extension.

 

(d)           The Administrative Agent and, if applicable, the L/C Issuer, shall
have received a Request for Credit Extension and, if applicable, a Letter of
Credit Application in accordance with the requirements hereof.

 

(e)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to it, such other assurances, certificates,
documents or consents related to the foregoing as the Administrative Agent
reasonably may require.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a), (b) and (c) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower and each Loan Party by its execution of this Agreement represents
and warrants to the Administrative Agent and the Lenders that:

 

5.01        Existence; Qualification and Power; Compliance with Laws.  Borrower
and each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all governmental licenses, authorizations,
consents and approvals to own its assets, carry on its business and to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license, and (d) is
in compliance with all Laws, except in each case referred to in clause (c) or
this clause (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
property is subject; or (c) violate any Law.

 

49

--------------------------------------------------------------------------------


 

5.03        Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority, except for the filings in connection with the granting
of security interests pursuant to the Collateral Documents, is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The audited financial statements delivered to the Lenders were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.  Such financial
statements: (i) fairly present the financial condition of the entities therein
named and their respective Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance in all material
respects with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) show all material
indebtedness and other liabilities, direct or contingent, of the entities
therein named and their Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness in accordance with
GAAP consistently applied throughout the period covered thereby.

 

(b)           Since December 31, 2004, there has been no event or circumstance
that has or could reasonably be expected to have a Material Adverse Effect.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower threatened or contemplated
in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any Loan Party or against any of their
properties or revenues which (a) seek to affect or pertain to this Agreement or
any other Loan Document, the borrowing of Loans, the use of the proceeds
thereof, or the issuance of Letters of Credit hereunder, or (b) if determined
adversely, could reasonably be expected to have a Material Adverse Effect.

 

5.07        No Default.  Neither the Borrower nor any Loan Party is in default
under or with respect to any Contractual Obligation which could be reasonably
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.  There
is no default under any Material Agreement.

 

5.08        Ownership of Property; Liens.  From and after the Restatement Date,
(a) each Loan Party has good title to, or valid leasehold interests in, all its
real and personal property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, have a Material Adverse Effect, and (b) the property of the Borrower
and Loan Parties is subject to no Liens, other than Permitted Liens.

 

5.09        Environmental Compliance.  The Borrower has reasonably concluded
that (a) there are no claims alleging potential liability under or
responsibility for violation of any Environmental Law except any such claims
that could not, individually or in the aggregate, reasonably be expected to have
a

 

50

--------------------------------------------------------------------------------


 

Material Adverse Effect, (b) there is no environmental condition or
circumstance, such as the presence or Release of any Hazardous Substance, on any
property owned, operated or used the Borrower or any Borrower Affiliate that
could reasonably be expected to have a Material Adverse Effect, and (c) there is
no violation of or by the Borrower or any Borrower Affiliate of any
Environmental Law, except for such violations as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10        Insurance.  The properties of the Borrower and the Borrower
Affiliates are insured with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
Borrower Affiliates operate.

 

5.11        Taxes.  The Borrower and the Borrower Affiliates have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Borrower Affiliate or any of their respective
Subsidiaries that would, if made, have a Material Adverse Effect.

 

5.12        ERISA Compliance.  The representations and warranties set forth in
this Section 5.12 shall apply only if the Borrower or an ERISA Affiliate
establishes a Plan.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws except
to the extent that noncompliance could not reasonably be expected to have a
Material Adverse Effect.  Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification, except
to the extent that nonqualification could not reasonably be expected to have a
Material Adverse Effect.  The Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except to the extent that nonpayment could not reasonably be expected to have a
Material Adverse Effect.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any ERISA Affiliate has engaged in or
knowingly permitted to occur and, to the Borrower’s knowledge, no other party
has engaged in or permitted to occur any prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i)            No ERISA Event has occurred or is reasonably
expected to occur that could reasonably be expected to have a Material Adverse
Effect; (ii) no Pension Plan has any Unfunded Pension Liability that (when
aggregated with any other Unfunded Pension Liability) has resulted or could
reasonably be expected to result in a Material Adverse Effect; and (iii) neither
the Borrower nor any

 

51

--------------------------------------------------------------------------------


 

ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA that could reasonably be expected to have a Material
Adverse Effect.

 

5.13        Subsidiaries and other Investments.  As of the Restatement Date the
Borrower (i) will have no Subsidiaries (other than Excluded MLP Entities) other
than those specifically disclosed in Schedule 5.13, (ii) will have no equity
investment in any other corporation or other entity other than those
specifically disclosed in Schedule 5.13, and (iii) will have no other
Investments except as disclosed in Schedule 5.13.

 

5.14        Margin Regulations; Investment Company Act; Public Utility Holding
Company Act; Use of Proceeds.

 

(a)           Neither the Borrower nor any Borrower Affiliate is engaged nor
will it engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), or extending credit for the purpose of
purchasing or carrying margin stock.   Margin stock constitutes less than 25% of
those assets of each Loan Party which are subject to any limitation on a sale,
pledge, or other restrictions hereunder.

 

(b)           Neither the Borrower nor any Borrower Affiliate, no Person
controlling the Borrower or any Borrower Affiliate, or any Subsidiary thereof
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

(c)           The Borrower will use all proceeds of Credit Extension in the
manner set forth in Section 6.12.

 

5.15        Disclosure.  All material factual information hereto furnished by or
on behalf of the Borrower in writing to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated hereby, as modified or supplemented by other information so
furnished, is true and accurate in all material respects, and such information
is not, or shall not be, as the case may be, incomplete by omitting to state any
material fact necessary to make such information not misleading.  All estimates
and projections delivered to the Administrative Agent or any Lender were based
upon information that was available at the time such estimates or projections
were prepared and believed to be correct and upon assumptions believed to be
reasonable; however, the Borrower does not warrant that such estimates and
projections will ultimately prove to have been accurate.

 

5.16        Labor Matters.  To the Borrower’s knowledge, there are no actual or
threatened strikes, labor disputes, slowdowns, walkouts, or other concerted
interruptions of operations that could reasonably be expected to have a Material
Adverse Effect.

 

5.17        Compliance with Laws.  Neither the Borrower nor any Borrower
Affiliate is in violation of any Laws, other than such violations which could
not, individually or collectively, reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any Borrower Affiliate has received
notice alleging any noncompliance with any Laws, except for such noncompliance
which no longer exists, or which non-compliance could not reasonably be expected
to have a Material Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

5.18        Third Party Approvals.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any party that
is not a party to this Agreement is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document except where obtained or where the
failure to receive such approval, consent, exemption, authorization, or the
failure to do such other action by, or provide such notice could not reasonably
be expected to have a Material Adverse Effect; and provided, however, that the
transfer of rights in certain Collateral consisting of rights under contracts to
a foreclosure purchaser may, in some instances, require the consent of third
parties who have rights in such Collateral

 

5.19        Solvency.  The Borrower and its Subsidiaries on a consolidated basis
are not “insolvent” as such term is used and defined in (i) the United States
Bankruptcy Code or (ii) the Texas Uniform Fraudulent Transfer Act, Tex. Bus. &
Com. Code Ann. §24.003.

 

5.20        Collateral.

 

(a)           The provisions of each of the Collateral Documents are effective
to create in favor of the Administrative Agent for the benefit of the Lenders, a
legal valid and enforceable first priority security interest in all Rights,
titles and interests of each Loan Party in the Collateral described therein,
except as otherwise permitted hereunder; and financing statements have been
filed in the offices in all of the jurisdictions listed in the schedule to all
Security Agreements.

 

(b)           All representations and warranties of each Loan Party thereto
contained in the Collateral Documents are true and correct in all material
respects.

 

(c)           None of the terms or provisions of any indenture, mortgage, deed
of trust, agreement or other instrument to which the Borrower or any Loan Party
is a party or by which the Borrower or any Loan Party or the property of the
Borrower or any Loan Party is bound prohibit the filing or recordation of any of
the Loan Documents or any other action which is necessary or appropriate in
connection with the perfection of the Liens on material assets evidenced and
created by any of the Loan Documents.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower and each Loan Party shall:

 

6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, stand alone balance sheets of the
Borrower as at the end of such fiscal year, and the related statements of income
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year of the Borrower, all in reasonable
detail and as reported on Borrower’s Report on Form 10K for such fiscal year,
audited and accompanied by a report and opinion of Deloitte & Touche LLP or
other independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Required Lenders;

 

53

--------------------------------------------------------------------------------


 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, an unaudited stand alone balance sheet of the Borrower as at the end
of such fiscal quarter, and the related statements of income and cash flows for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year of the Borrower, all in
reasonable detail and as reported on Borrower’s Report on Form 10Q for such
fiscal quarter and certified by a Responsible Officer of the Borrower, as
applicable, as fairly presenting the financial condition, results of operations
and cash flows of the Borrower in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

 

(c)           within 45 days after the end of each fiscal year of the Borrower,
Borrower shall deliver a one year projection/budget for the Borrower and the
Loan Parties for the year following such fiscal year.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
in the form of Exhibit C signed by a Responsible Officer of the Borrower;

 

(b)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or written communication
sent to the equity owners of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the Securities and Exchange Commission under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

(c)           within twenty (20) calendar days after the end of each calendar
month, (i) a completed Borrowing Base Report calculating and certifying the
Borrowing Base as of the last day of such calendar month, certified as complete
and correct and signed on behalf of the Borrower by its chief financial officer
or treasurer, and (ii) such other supporting documentation and additional
reports with respect to the Borrowing Base as the Administrative Agent shall
request;

 

(d)           promptly after execution thereof, copies of Material Agreements
and any material amendment thereto; and

 

(e)           promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party as the Administrative Agent, at
the request of any Lender, may from time to time reasonably request, which
information may include copies of any detailed audit reports, if any, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Loan Party, or
any audit of any of them.

 

6.03        Notices.  Promptly notify the Administrative Agent and each Lender:

 

(a)           of the occurrence of any Default or Event of Default, as soon as
possible but in any event within ten (10) days after the occurrence thereof;

 

54

--------------------------------------------------------------------------------


 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following events if
such has resulted or could reasonably be expected to result in a Material
Adverse Effect: (i) breach or non-performance of, or any default under, a
Contractual Obligation of any Loan Party; (ii) any litigation, investigation by
or required by a Governmental Authority, proceeding or suspension of licenses or
permits between any Loan Party and any Governmental Authority; (iii) any
dispute, litigation, investigation or proceeding involving any Loan Party
related to any Environmental Law;

 

(c)           of any litigation, investigation or proceeding known to and
affecting the Borrower or any Loan Party in which (i) the amount involved
exceeds (individually or collectively) $1,000,000, or (ii) injunctive relief or
other relief is sought, which could be reasonably expected to have a Material
Adverse Effect; and

 

(d)           of any material change in accounting policies or financial
reporting practices by the Borrower.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

 

6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) the
Obligations, (b) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets and (c) all lawful claims which, if
unpaid, would by law become a Lien upon its property; except, in the case of
clause (b) or (c), where (x) the validity thereof are being contested in good
faith by appropriate proceedings and (y) adequate reserves in accordance with
GAAP are being maintained by the appropriate Loan Party.

 

6.05        Preservation of Existence, Etc.

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization, except in a transaction permitted by Sections 7.06 and 7.07,
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises material to the conduct of its business, except in a
transaction permitted by Sections 7.06 and 7.07.

 

6.06        Maintenance of Assets and Business.

 

(a)           Maintain all material properties, equipment, licenses, permits,
and franchises necessary for its normal business; (b) keep all of its assets
which are useful in and necessary to its business in good working order and
condition (ordinary wear and tear excepted) and make all necessary repairs
thereto and replacements thereof; (c) do all things necessary to obtain, renew,
extend, and continue in effect all Authorizations which may at any time and from
time to time be necessary for the operation of its business in compliance with
applicable Law, except where the failure to so maintain, renew, extend, or
continue in effect could not reasonably be expected to have a Material Adverse
Effect; (d) preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect; and (e) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

 

55

--------------------------------------------------------------------------------


 

6.07        Maintenance of Insurance.

 

(a)           Maintain with responsible insurance companies insurance with
respect to its properties and business (including business interruption
insurance) against such casualties and contingencies and of such types and in
such amounts as is customary in the case of similar businesses and which is
satisfactory to the Administrative Agent and the Required Lenders and will
(i) furnish to the Administrative Agent on each anniversary of the Restatement
Date a certificate or certificates of insurance from the applicable insurance
company evidencing the existence of insurance required to be maintained by this
Agreement and the other Loan Documents and evidencing that Administrative Agent
is listed as sole loss payee on property insurance (except as to properties
owned by MLP or a Subsidiary of MLP) and the Administrative Agent and Lenders
are additional insureds on liability insurance, and (ii) upon request of the
Administrative Agent, furnish to each Lender at reasonable intervals a
certificate of an Authorized Officer of the Borrower setting forth the nature
and extent of all insurance maintained in accordance with this Section.

 

(b)           (i) Except as the Administrative Agent may otherwise consent to in
writing, Borrower will, and will cause each Loan Party to, forthwith upon
receipt, transmit and deliver to the Administrative Agent, in the form received,
all cash, checks, drafts, chattel paper and other instruments or writings for
the payment of money (properly endorsed, where required, so that such items may
be collected by the Administrative Agent) which may be received by the Borrower
at any time in full or partial payment of amounts due under any insurance policy
covering Borrower or any Loan Party.  Except as the Administrative Agent may
otherwise consent in writing, any such items which may be received by the
Borrower will not be commingled with any other of its funds or property, but
will be held separate and apart from its own funds or property and upon express
trust for the Administrative Agent until delivery is made to the Administrative
Agent.  Borrower will comply with the terms and conditions of any consent given
by the Administrative Agent pursuant to the provisions of this paragraph.

 

All items or amounts in excess of $250,000 which are delivered by the Borrower
or by any insurance company to the Administrative Agent on account of partial or
full payment of amounts due under any insurance policy shall be deposited to the
credit of a deposit account (herein called the “Insurance Deposit Account”) of
the Borrower with the Administrative Agent, as security for payment of the
Obligations.  Borrower shall have no right to withdraw any funds deposited in
the Insurance Deposit Account.  Administrative Agent will apply all or any of
the then balance in the Insurance Deposit Account toward payment of the
Obligations, in such order of application as the Administrative Agent may
determine.  Administrative Agent may, from time to time, in its reasonable
discretion and with the consent of the Required Lenders, release all or any of
such balance representing collected funds to the Borrower.  Administrative Agent
is authorized to endorse, in the name of the Borrower, any item, howsoever
received by the Administrative Agent, representing any payment under any
insurance policy.

 

(ii)           The Borrower hereby grants to the Administrative Agent, for the
benefit of the Lenders, a lien on and security interest in and to such account
and all monies, cash, checks, drafts, certificates of deposit, instruments,
investment property, and other items ever received by Administrative Agent for
deposit therein and held therein, as security for the Obligations.  The rights
granted by this Section 6.07 shall be in addition to the rights of the
Administrative Agent under any statutory banker’s Lien or the common law right
of setoff.

 

56

--------------------------------------------------------------------------------


 

6.08        Compliance with Laws and Contractual Obligations.

 

(a)           Comply in all material respects with the requirements of all Laws
(including Environmental Laws) applicable to it or to its business or property,
except in such instances in which (i) such requirement of Law is being contested
in good faith or a bona fide dispute exists with respect thereto, or (ii) the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations, except the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect.

 

6.09        Books and Records.  Maintain (a) proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving its
assets and business, and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over it.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

6.11        Compliance with ERISA.  With respect to each Plan maintained by a
Loan Party, do each of the following: (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other federal or state Laws; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code, except to
the extent that noncompliance, with respect to each event listed above, could
not be reasonably expected to have a Material Adverse Effect

 

6.12        Use of Proceeds.  Use proceeds of the Revolver Facility to
(i) finance inventory and accounts receivable of the Borrower and Guarantors,
(ii) issue Letters of Credit, and (iii) pay fees, costs and expenses owed
pursuant to this Agreement; provided, however, no proceeds of any Loans or
Letters of Credit may be paid, advanced, lent, given or contributed to the MLP
GP, the MLP or any of their Subsidiaries except in connection with bona fide
business transactions; and provided further, no proceeds of any Loans or Letters
of Credit may paid, advanced, lent, given or contributed to the MLP GP or the
MLP or any of their Subsidiaries for the purpose of enabling the MLP to pay
distributions to its partners.

 

6.13        Material Agreements.  Timely perform the obligations of Borrower
contained in the indemnification provisions of the Omnibus Agreement, and
perform all other obligations of the Borrower and Loan Parties contained in the
Material Agreements.

 

6.14        Intentionally Deleted

 

6.15        Guaranties.  As an inducement to the Administrative Agent and
Lenders to enter into this Agreement, each Subsidiary of Borrower (other than
Excluded MLP Entities) shall execute a

 

57

--------------------------------------------------------------------------------


 

Guaranty in connection with this Agreement, in the substantially in the form and
upon the terms of Exhibit E.  In addition, at the time of the formation or
acquisition of any Subsidiary of the Borrower (other than Excluded MLP
Entities), cause such Subsidiary to execute and deliver to the Administrative
Agent (a) a Guaranty substantially in the form and upon the terms of Exhibit E,
providing for the guaranty of payment and performance of the Obligations,
(b) Collateral Documents in form and substance satisfactory to the
Administrative Agent creating liens and security interests in all assets and
properties of such Subsidiary and in the equity interests in such Subsidiary,
and (c) certified copies of such Subsidiary’s Organization Documents and
opinions of counsel with respect to such Subsidiary and such Guaranty, and
(d) such other documents and instruments as may be required with respect to such
Subsidiary pursuant to Section 6.16.

 

6.16        Further Assurances; Additional Collateral.

 

(a)           The Borrower shall and shall cause each of its Subsidiaries (other
than Excluded MLP Entities) to take such actions and to execute and deliver such
documents and instruments as the Administrative Agent shall require to ensure
that the Administrative Agent on behalf of the Lenders shall, at all times, have
received currently effective duly executed Loan Documents granting Liens and
security interests in substantially all of the assets of the Borrower and each
of its Subsidiaries (other than Excluded MLP Entities), including all capital
stock, partnership, joint venture, membership interests, or other equity
interests.

 

(b)           In connection with the actions required pursuant to the foregoing
subsection (a), the Borrower shall and shall cause each Loan Party to execute
and deliver such stock certificates, blank stock powers, evidence of corporate
authorization, opinions of counsel, current valuations, evidence of title, title
opinions, title insurance and other documents, and shall use commercially
reasonable efforts to obtain landlord and mortgagee waivers and third party
consents, as shall be requested by the Administrative Agent, in each case in
form and substance satisfactory to the Administrative Agent.

 

(c)           The Liens required by this Section 6.16 shall be first priority
perfected Liens in favor of the Administrative Agent for the benefit of the
Lenders, subject to no other Liens except Permitted Liens of the type described
in Section 7.01 (other than Section 7.01(h)).  If the Administrative Agent shall
determine that, as of any date, the Borrower shall have failed to comply with
this Section 6.16, the Administrative Agent may (and at the direction of the
Required Lenders, shall) notify the Borrower in writing of such failure and,
within 30 days from and after receipt of such written notice by the Borrower,
the Borrower shall execute and deliver to the Administrative Agent supplemental
or additional Loan Documents, in form and substance satisfactory to the
Administrative Agent and its counsel, securing payment of the Notes and the
other Obligations and covering additional assets and properties of the Loan
Parties not then encumbered by any Loan Documents (together with such other
information, as may be requested by the Administrative Agent, each of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent) such that the Administrative Agent shall have received currently
effective duly executed and perfected Collateral Documents encumbering
substantially all of the assets of the Borrower and the Loan Parties as required
by Section 6.16(a).

 

58

--------------------------------------------------------------------------------


 

ARTICLE VII.

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligations shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower agrees that it shall not, nor shall it permit
any Loan Party to, directly or indirectly:

 

7.01        Liens.  Create, incur, assume or suffer to exist, any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Restatement Date and listed on Schedule 7.01
to this Agreement and any renewals or extensions thereof; provided that the
property covered thereby is not increased, the amount of the Indebtedness
secured thereby is not increased, and any renewal or extension of the
obligations secured or benefited thereby is permitted under this Agreement;

 

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

 

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)            deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other encumbrances
affecting real property which do not, taken as a whole, materially detract from
the value of the mortgaged properties subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;

 

(h)           judgment Liens not giving rise to an Event of Default;

 

(i)            any Lien existing on any asset (other than stock of a Subsidiary)
prior to acquisition thereof by the Borrower or a Loan Party, and not created in
contemplation of such acquisition; provided that (i) no such Lien shall be
extended to cover property other than the asset being acquired, (ii) such Lien
was not created in contemplation of or in connection with such acquisition,
(iii) the Indebtedness thereby secured is permitted by Section 7.04(d);

 

(j)            Liens securing Capital Lease obligations; provided that the
Indebtedness in respect of such Capital Lease is permitted under
Section 7.04(d);

 

59

--------------------------------------------------------------------------------


 

(k)           Purchase money Liens upon or in any property acquired by Borrower
or any Loan Party to secure the deferred portion of the purchase price of such
property or to secure Indebtedness incurred to finance the acquisition of such
property; provided that (i) no such Lien shall be extended to cover property
other than the property being acquired, and (ii) the Indebtedness thereby
secured is permitted by Section 7.04(d);

 

(l)            Liens reserved in or exercisable under any lease or sublease to
which the Borrower or a Loan Party is a lessee which secure the payment of rent
or compliance with the terms of such lease or sublease; provided, that the rent
under such lease or sublease is not then overdue and the Borrower or Loan Party
is in material compliance with the terms and conditions thereof;

 

(m)          any interest or title of a lessor under any lease entered into by
the Borrower or any Loan Party in the ordinary course of its business and
covering only the assets so leased; and

 

(n)           Liens incurred in the ordinary course of business in connection
with margin requirements under Lender Hedging Agreements not to exceed in the
aggregate $1,000,000 at any time outstanding.

 

7.02        Investments.  Make or own any Investments, except:

 

(a)           Investments existing on the Restatement Date and listed in
Section (b) of Schedule 5.13; provided that with respect to Investments
consisting of interests in master limited partnerships (other than the MLP),
such Investments shall not exceed at any time an aggregate of $10,000,000;

 

(b)           Cash Equivalents;

 

(c)           Investments constituting Indebtedness permitted under
Section 7.04(b);

 

(d)           Investments by the Borrower in the MLP GP and MLP and their
Subsidiaries;

 

(e)           Investments by the Borrower and the Loan Parties in any Subsidiary
of the Borrower that, prior to such Investment, is a Guarantor; and

 

(f)            trade accounts receivable which are for goods furnished or
services rendered in the ordinary course of business.

 

7.03        Hedging Agreements.  Enter into any Swap Contracts other than in the
ordinary course of business for the purpose of protecting against fluctuations
in interest rates, commodity prices, or foreign exchange rates and not for
purposes of speculation; provided that the Swap Contract shall not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party.

 

7.04        Indebtedness.  Create, incur, or assume any Indebtedness except:

 

(a)           Indebtedness incurred pursuant to the Loan Documents;

 

(b)           Indebtedness owed by a Loan Party to the Borrower or by the
Borrower to a Loan Party; provided, that, in each such case such Indebtedness is
evidenced by a promissory note which has been pledged to secure the Obligations
and is in the possession of the Administrative Agent;

 

60

--------------------------------------------------------------------------------


 

(c)           Obligations (contingent or otherwise) of the Borrower or any Loan
Party existing or arising under any Swap Contract to the extent permitted by
Section 7.03;

 

(d)           Indebtedness of the Borrower and the Loan Parties in respect of
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(k); provided, however, that the aggregate amount of
such Indebtedness at any one time outstanding shall not exceed $1,000,000.00;
and

 

(e)           Other Indebtedness of the Borrower and the Loan Parties not to
exceed $1,000,000 in the aggregate principal amount outstanding at any time;

 

Provided, that if any Indebtedness is incurred pursuant to this Section 7.04,
both before and after such Indebtedness is created, incurred or assumed, no
Default or Event of Default shall exist.

 

7.05        Lease Obligations.  Create or suffer to exist any obligations for
the payment of rent for any property under lease or agreement to lease, except
for operating leases (other than those constituting Synthetic Lease Obligations)
entered into or assumed by the Borrower or any Loan Party in the ordinary course
of business prior to the Restatement Date; provided that, such operating leases
will not require the payment of an aggregate amount of payments in excess of
(excluding escalations resulting from a rise in the consumer price or similar
index) $500,000 during the full remaining term of such leases, exclusive of
expenses for maintenance, repairs, insurance taxes, assessments and similar
changes.

 

7.06        Fundamental Changes.  Merge or consolidate with or into, or convey,
transfer, lease or otherwise Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person; except that, so long
as no Default or Event of Default exists or would result therefrom:

 

(a)           any Person may merge into the Borrower; provided that the Borrower
is the surviving entity;

 

(b)           any Loan Party may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
Loan Parties;

 

(c)           any Loan Party may sell all or substantially all of its assets
(upon voluntary liquidation or otherwise), to the Borrower or to another Loan
Party; and

 

(d)           any Person (other than the Borrower or a Loan Party) may merge
into any Loan Party; provided that such Loan Party is the surviving entity.

 

7.07        Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)           Dispositions by the Borrower or the Loan Parties of inventory in
the ordinary course of business;

 

(b)           Dispositions of property by any Loan Party to the Borrower, or by
any Loan Party or by the Borrower, to a Wholly-Owned Subsidiary that is a
Guarantor; or

 

61

--------------------------------------------------------------------------------


 

(c)           other Dispositions for fair market value; provided no Default or
Event of Default then exists or arises as a result thereof.

 

7.08        Restricted Payments; Distributions and Redemptions.  Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

 

(a)           each Loan Party may make Restricted Payments to the Borrower and
to Wholly-Owned Subsidiaries of the Borrower;

 

(b)           (i) the Borrower (A) may make Restricted Payments in an amount
equal to $0.125 per share declared prior to the Restatement Date and payable in
February, 2006 and (B) thereafter may declare and make Restricted Payments if
either (y) Borrower maintains Freely Available Cash Reserves of not less than
$18,000,000 as of the date of such declaration and payment after giving pro
forma effect to such Restricted Payment;  provided, if the Columbia/Triana
Agreement is restructured so as to eliminate the monetary obligation of the
Borrower thereunder in a manner satisfactory to the Administrative Agent (and
such is confirmed in writing by the Administrative Agent), then the Borrower
need have Freely Available Cash Reserves of not less than $5,000,000 or (z)
after giving pro forma effect to such Restricted Payment, such Restricted
Payment together with all prior Restricted Payments made by Borrower on or after
September 30, 2005 do not exceed 50% of Borrower’s Consolidated Net Income
commencing with the fiscal quarter ending September 30, 2005 and (ii) any
Guarantor may make redemptions of, or purchase equity interest in, the Borrower
or any Guarantor from employees of the Borrower or such Guarantor; provided,
that at the time each Restricted Payment is made or any purchase or redemption
is made no Default or Event of Default exists or would result therefrom;
provided further that the aggregate amount expended in any consecutive 12-month
period for purchases or redemptions pursuant to clause (ii) above shall not
exceed $100,000.

 

7.09        ERISA.  At any time engage in a transaction which could be subject
to Section 4069 or 4212(c) of ERISA, or permit any Plan maintained by Borrower
or an ERISA Affiliate to: (a) engage in any non-exempt “prohibited transaction”
(as defined in Section 4975 of the Code); (b) fail to comply with ERISA or any
other applicable Laws; or (c) incur any material “accumulated funding
deficiency” (as defined in Section 302 of ERISA), which, with respect to each
event listed above, could be reasonably expected to have a Material Adverse
Effect.

 

7.10        Nature of Business; Capital Expenditures; Risk Management.  Engage
in any line of business other than the Midstream Business, or make any Capital
Expenditures except in connection with the Midstream Business.  The Borrower
will comply with its current risk management (hedging) policy and without the
written approval of the Administrative Agent, the Borrower will not materially
change its risk management (hedging) policy.

 

7.11        Transactions with Affiliates.  Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) transactions between or among the Borrower and the Loan
Parties not involving any other Affiliate, and (ii) any Restricted Payment
permitted by Section 7.08, (iii) transactions governed by any Material Agreement
a copy of which has been delivered to Administrative Agent and the Lenders
pursuant to the Original Credit Agreement, and (iv) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Loan Party, as applicable, than could be obtained on an arm’s
length basis from unrelated third parties.

 

62

--------------------------------------------------------------------------------


 

7.12        Burdensome Agreements.  Enter into any Contractual Obligation that
limits the ability of any Subsidiary (other than Excluded MLP Entities) to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower.  Notwithstanding the foregoing, (i) documents governing a Capital
Lease or a purchase money Lien permitted by Sections 7.01(j) and (k) may
prohibit other Liens on the asset encumbered by such Lien, and (ii) the Lenders
acknowledge that the real estate leases described on Schedule 7.12 restrict or
prohibit Liens on the Borrower’s or a Loan Party’s leasehold interest.

 

7.13        Use of Proceeds.  Use the proceeds of any Loan or Letter of Credit
for purposes other than those permitted by Section 6.12, or use the proceeds of
any Loan, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.14        Material Agreements.  Permit (a) any amendment to Borrower’s or any
Loan Party’s Organization Documents or any Material Agreement, if such amendment
could reasonably be expected to (y) have a Material Adverse Effect on the
ability of the Borrower or any Loan Party to perform its obligations under the
Loan Documents to which it is a party or (z) otherwise materially adversely
affect the Lenders, or (b) any assignment of any Material Agreement if such
assignment could reasonably be expected to materially adversely affect the
Lenders or have a Material Adverse Effect on the ability of the Borrower or any
other Loan Party to perform its obligations under the Loan Documents to which it
is a party.

 

7.15        Financial Covenants.

 

(a)           Leverage Ratio.  Permit the Leverage Ratio at any fiscal
quarter-end to be greater than 3.5 to 1.0.

 

(b)           Minimum Tangible Net Worth.  Permit the Consolidated Tangible Net
Worth of the Borrower and its Subsidiaries (other than Excluded MLP Entities) as
of the end of any fiscal quarter to be less than the sum of (i) $34,000,000 plus
(ii) 50% of Consolidated Net Income (if positive) earned or accrued on or after
October 1, 2005 plus (iii) 100% of net proceeds of all equity issued by the
Borrower subsequent to the Restatement Date.

 

(c)           Minimum Freely Available Cash Reserves.  Borrower shall have, as
of each fiscal quarter end beginning with the fiscal quarter ending March 31,
2006, Freely Available Cash Reserves of not less than $13,000,000; provided, if
the Columbia/Triana Agreement is restructured so as to eliminate the monetary
obligation of the Borrower thereunder in a manner satisfactory to the
Administrative Agent (and such is confirmed in writing by the Administrative
Agent), then the Borrower shall no longer have to maintain Freely Available Cash
Reserves.

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower fails to pay (i) any amount due under
the Agent/Arranger Fee Letter when and as required to be paid therein, (ii) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or (iii) within three Business Days after the same

 

63

--------------------------------------------------------------------------------


 

becomes due, any interest on any Loan, any L/C Obligation, any commitment or
other fee due hereunder (other than a fee specified in the Agent/Arranger Fee
Letter), or any other amount payable hereunder or under any other Loan Document;
or

 

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05 (with
respect to the Borrower’s existence), 6.12, 6.15, 6.16, or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 15 days after the earlier of (i) the date notice has been
given to the Borrower by the Administrative Agent or a Lender or (ii) the date a
Responsible Officer knew or reasonably should have known of such Default; or

 

(d)           Representations and Warranties.  Any representation or warranty
made or deemed made by the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
proves to have been incorrect in any material respect when made or deemed made;
or

 

(e)           Cross-Default.  (i) The Borrower or any Borrower Affiliate
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guaranty Obligation (other than Indebtedness under Swap Contracts) having an
aggregate principal amount (or, in the case of a Capital Lease or a Synthetic
Lease Obligation, Attributable Indebtedness) (including undrawn or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than (individually or collectively)
$6,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guaranty Obligation or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness, the lessor under such
Synthetic Lease Obligation or the beneficiary or beneficiaries of such Guaranty
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased or
redeemed (automatically or otherwise) prior to its stated maturity, or such
Guaranty Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) (A) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from any event of
default under such Swap Contract as to which the Borrower or any Borrower
Affiliate is the Defaulting Party (as defined in such Swap Contract) and the
Swap Termination Value owed by the Borrower or any Borrower Affiliate as a
result thereof is greater than (individually or collectively) $6,000,000, or
(B) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Borrower Affiliate is
an Affected Party (as so defined) and the Early Termination Amount owed by the
Borrower and Borrower Affiliate as a result thereof is greater than
(individually or collectively) $6,000,000 and such amount is not paid when due
under such Swap Contract; or

 

(f)            Insolvency Proceedings, Etc.  (i) The Borrower, the MLP, the MLP
GP or any Borrower Affiliate institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material

 

64

--------------------------------------------------------------------------------


 

part of its property or takes any action to effect any of the foregoing; or
(ii) any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
(iii) any proceeding under any Debtor Relief Law relating to any such Person or
to all or any part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) The Borrower, the MLP,
the MLP GP or any Borrower Affiliate becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against property which is a material part of the property of the Borrower
and its Subsidiaries taken as a whole, and is not released, vacated or fully
bonded within 45 days after its issue or levy; or

 

(h)           Judgments.  There is entered against the Borrower or any Borrower
Affiliate (i) a final judgment or order for the payment of money in an aggregate
amount exceeding (individually or collectively) $6,000,000 (to the extent not
covered by third-party insurance as to which the insurer does not dispute
coverage), or (ii) any non-monetary final judgment that has or could reasonably
be expected to have a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)            ERISA.  (i) If the Borrower, any Borrower Affiliate or any of
their ERISA Affiliates maintains any Pension Plan or any Multiemployer Plan, an
ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan which
has resulted or could reasonably be expected to result in liability of the
Borrower or any Borrower Affiliate under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $3,500,000,
or (ii) if there is any Multiemployer Plan, the Borrower, any Borrower Affiliate
or any ERISA Affiliate thereof fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $3,500,000; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than the agreement of
all the Lenders or termination of all Commitments and satisfaction in full of
all the Obligations, ceases to be in full force and effect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any material respect; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Dissolution.  The Borrower or any Loan Party shall dissolve,
liquidate, or otherwise terminate its existence, except as permitted in
Section 7.06; or

 

(m)          Material Agreements.  (i) Termination of any Material Agreement, or
any material provision of any of the foregoing if such termination could
reasonably be expected to have a Material Adverse Effect and such agreement or
provision is not replaced (prior to such cessation) in a manner satisfactory to
the Administrative Agent; (ii) default by any Person in the performance or
observance of any material term of any Material Agreement which is not cured
within the applicable cure period specified in such Material Agreement, if such
default could reasonably be expected to have a Material

 

65

--------------------------------------------------------------------------------


 

Adverse Effect; or (iii) any event or condition occurs or exists which in the
opinion of the Administrative Agent is reasonably likely to (x) have a material
adverse effect on the ability of Borrower or any of its Subsidiaries to perform
its obligations under a Material Agreement and (y) result in a Material Adverse
Effect hereunder; or

 

(n)           Collateral; Impairment of Security, etc.  (i) Any provision of any
Loan Document shall for any reason cease to be valid and binding on or
enforceable against a Loan Party or any Loan Party shall so state in writing or
bring an action to limit its obligations or liabilities thereunder; or (ii) any
Collateral Document shall for any reason (other than pursuant to the terms
thereof) cease to create a valid security interest in the Collateral purported
to be covered thereby or such security interest shall for any reason cease to be
a perfected and first priority security interest subject to Permitted Liens.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders:

 

(a)           declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligations shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

 

(c)           declare that an amount equal to the then Outstanding Amount of all
L/C Obligations be immediately due and payable by the Borrower, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower, and require that the Borrower deliver such payments to
the Administrative Agent to Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided, however, that upon the occurrence of any event specified in
subsection (f) of Section 8.01, the obligation of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and an amount equal to the then Outstanding Amount of all L/C
Obligations shall be deemed to be forthwith due and owing by the Borrower to the
L/C Issuer and the Lenders as of the date of such occurrence and the Borrower’s
obligation to pay such amounts shall be absolute and unconditional, without
regard to whether any beneficiary of any such Letter of Credit has attempted to
draw down all or a portion of such amount under the terms of a Letter of Credit
and, to the fullest extent permitted by applicable Law, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which the Borrower may now or hereafter have against any such beneficiary, the
L/C Issuer, the Administrative Agent, the Lenders or any other Person for any
reason whatsoever.  Such payments shall be delivered to and held by the
Administrative Agent as cash collateral securing the L/C Obligations.

 

66

--------------------------------------------------------------------------------


 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01        Appointment and Authorization of Agents; Lender Hedging Agreements. 
(a) Each Lender hereby irrevocably (subject to Section 9.10) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.

 

(c)           To the extent any Lender or any Affiliate of a Lender is a party
to a Lender Hedging Agreement and accepts the benefits of the Liens in the
Collateral arising pursuant to the Collateral Documents, such Lender (for itself
and on behalf of any such Affiliates) shall be deemed (i) to appoint the
Administrative Agent, as its nominee and agent, to act for and on behalf of such
Lender or Affiliate thereof in connection with the Collateral Documents and
(ii) to be bound by the terms of this Article IX.

 

9.02        Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties. 
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

9.03        Default; Collateral.  (a) Upon the occurrence and continuance of a
Default or Event of Default, the Lenders agree to promptly confer in order that
Required Lenders or the Lenders, as the case may be, may agree upon a course of
action for the enforcement of the rights of the Lenders; and the Administrative
Agent shall be entitled to refrain from taking any action (without incurring any
liability to

 

67

--------------------------------------------------------------------------------


 

any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from Required Lenders.  All rights of action under
the Loan Documents and all right to the Collateral, if any, hereunder may be
enforced by the Administrative Agent and any suit or proceeding instituted by
the Administrative Agent in furtherance of such enforcement shall be brought in
its name as the Administrative Agent without the necessity of joining as
plaintiffs or defendants any other Lender, and the recovery of any judgment
shall be for the benefit of the Lenders (and, with respect to Lender Hedging
Agreements, Affiliates, if applicable) subject to the expenses of the
Administrative Agent.  In actions with respect to any property of the Borrower
or any other Obligor, the Administrative Agent is acting for the ratable benefit
of each Lender (and, with respect to Lender Hedging Agreement, Affiliates, if
applicable).  Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of Borrower to the Obligations
shall be construed as being for the ratable benefit of each Lender (and, with
respect to Lender Hedging Agreement, Affiliates, if applicable).

 

(b)           Each Lender authorizes and directs the Administrative Agent to
enter into the Collateral Documents on behalf of and for the benefit of the
Lenders (and, with respect to Lender Hedging Agreements, Affiliates, if
applicable)(or if previously entered into, hereby ratifies the Administrative
Agent’s previously entering into such agreements and Collateral Documents).

 

(c)           Except to the extent unanimity (or other percentage set forth in
Section 10.1) is required hereunder, each Lender agrees that any action taken by
the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.

 

(d)           The Administrative Agent is hereby authorized on behalf of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.

 

(e)           The Administrative Agent shall have no obligation whatsoever to
any Lender or to any other Person to assure that the Collateral exists or is
owned by any Obligor or is cared for, protected, or insured or has been
encumbered or that the Liens granted to the Administrative Agent herein or
pursuant thereto have been properly or sufficiently or lawfully created,
perfected, protected, or enforced, or are entitled to any particular priority,
or to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the Rights granted or
available to the Administrative Agent in this Section 9.03 or in any of the
Collateral Documents; it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Administrative
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Administrative Agent’s own interest in the Collateral as one of the
Lenders and that the Administrative Agent shall have no duty or liability
whatsoever to any Lender, other than to act without gross negligence or willful
misconduct.

 

(f)            The Lenders hereby irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Lien granted to or
held by the Administrative Agent upon any Collateral: (i) constituting property
in which no Obligor owned an interest at the time the Lien was granted or at any
time thereafter; (ii) constituting property leased to an Obligor under a lease
which has expired or been terminated in a transaction permitted under the Loan
Document or is about to expire and which has not been, and is not intended by
such Obligor to be, renewed; and (iii) consisting of an instrument evidencing

 

68

--------------------------------------------------------------------------------


 

Indebtedness pledged to the Administrative Agent (for the benefit of the
Lenders), if the Indebtedness evidenced thereby has been paid in full.   In
addition, the Lenders irrevocably authorize the Administrative Agent to release
Liens upon Collateral as contemplated in Section 10.01(c) or (d), or if
approved, authorized, or ratified in writing by the requisite Lenders.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 9.03.

 

(g)           In furtherance of the authorizations set forth in this
Section 9.03, each Lender hereby irrevocably appoints the Administrative Agent
its attorney-in-fact, with full power of substitution, for and on behalf of and
in the name of each such Lender (i) to enter into Collateral Documents
(including, without limitation, any appointments of substitute trustees under
any Collateral Documents), (ii) to take action with respect to the Collateral
and Collateral Documents to perfect, maintain, and preserve Lenders’ Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Collateral to the extent authorized in paragraph
(f) hereof.  This power of attorney shall be liberally, not restrictively,
construed so as to give the greatest latitude to the Administrative Agent’s
power, as attorney, relative to the Collateral matters described in this
Section 9.03.  The powers and authorities herein conferred on the Administrative
Agent may be exercised by the Administrative Agent through any Person who, at
the time of the execution of a particular instrument, is an officer of the
Administrative Agent (or any Person acting on behalf of the Administrative Agent
pursuant to a valid power of attorney).  The power of attorney conferred by this
Section 9.03(g) to the Administrative Agent is granted for valuable
consideration and is coupled with an interest and is irrevocable so long as the
Obligations, or any part thereof, shall remain unpaid or the Lenders are
obligated to make any Borrowings under the Loan Documents.

 

9.04        Liability of Agents.  No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Documents, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, or to make any inquiry respecting the
performance by the Borrower of its obligations hereunder or under any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

 

9.05        Reliance by Administrative Agent.  (a) The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the

 

69

--------------------------------------------------------------------------------


 

Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or all the Lenders,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and participants.  Where
this Agreement expressly permits or prohibits an action unless the Required
Lenders otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has funded its Pro Rata Share of the
Borrowing(s) on the Restatement Date (or, if there is no Borrowing made on such
date, each Lender other than Lenders who gave written objection to the
Administrative Agent prior to such date) shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
either sent by the Administrative Agent to such Lender for consent, approval,
acceptance or satisfaction, or required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

 

9.06        Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice. 
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

 

9.07        Credit Decision; Disclosure of Information by Administrative Agent. 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the

 

70

--------------------------------------------------------------------------------


 

business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any Agent
Related Person.

 

9.08        Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Person’s gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section shall survive termination of the Commitments, the payment of all
Obligations hereunder and the resignation or replacement of the Administrative
Agent.

 

9.09        Administrative Agent in its Individual Capacity.  Royal Bank of
Canada and its Affiliates may make loans to, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though Royal Bank of Canada were not the
Administrative Agent or the L/C Issuer hereunder and without notice to or
consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, Royal Bank of Canada or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to its Loans,
Royal Bank of Canada shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not the Administrative Agent or the L/C Issuer, and the terms “Lender” and
“Lenders” include Royal Bank of Canada in its individual capacity.

 

9.10        Successor Administrative Agent.  The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders with a copy of such
notice to the Borrower.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed).  If no successor administrative agent is appointed prior
to the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders.  Upon the
acceptance of its appointment as successor

 

71

--------------------------------------------------------------------------------


 

administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article IX and Sections 10.03 and 10.13 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.  If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

9.11        Other Agents; Arranger.  None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as any other
type of agent (other than the Administrative Agent), “arranger,” or “bookrunner”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.  Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

ARTICLE X.

MISCELLANEOUS

 

10.01      Amendments, Release of Collateral, Etc.

 

(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall, unless in writing and signed by each of the Lenders directly
affected thereby and by the Borrower, and acknowledged by the Administrative
Agent, do any of the following:

 

(i)            extend or increase the Commitment of any such Lender (or
reinstate any Commitment terminated pursuant to Section 8.02);

 

(ii)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document;

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing or (subject to clause (ii) of the proviso below)
any fees or other amounts payable hereunder or under any other Loan Document;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

72

--------------------------------------------------------------------------------


 

(iv)          change the percentage of the Aggregate Commitment or of the
aggregate unpaid principal amount of the Loans and L/C Obligations which is
required for the Lenders or any of them to take any action hereunder;

 

(v)           change the Pro Rata Share of any Lender;

 

(vi)          release a material amount of Collateral or release any Guarantor
from a Guaranty (except in connection with a Disposition permitted under
Section 7.07 or as otherwise permitted under this Section 10.01); or

 

(vii)         amend this Section, or Section 2.12, or any provision herein
providing for unanimous consent or other action by all the Lenders;

 

and, provided further: (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Agent/Arranger Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, any Lender that has
failed to fund any portion of the Loans or participation in L/C Obligations
required to be funded by it hereunder shall not have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Pro Rata
Share of such Lender may not be increased without the consent of such Lender.

 

(b)           Any amendment to any Loan Document which purports to (i) decrease
the amount of any mandatory prepayment or commitment reduction required by
Section 2.04 or (ii) change this Section 10.01(b), must be by an instrument in
writing executed by Borrower, the Administrative Agent, and the Required
Lenders.

 

(c)           Upon any sale, transfer, or disposition of Collateral which is
permitted pursuant to the Loan Documents, and upon 10 Business Days’ prior
written request by the Borrower (which request must be accompanied by (i) true
and correct copies of all material documents of transfer or disposition,
including any contract of sale, (ii) a preliminary closing statement and
instructions to the title company, if any, (iii) all requested release
instruments in form and substance satisfactory to the Administrative Agent and
(iv) if required, written consent of the requisite Lenders), the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of Liens granted to
the Administrative Agent for the benefit of the Lenders pursuant hereto in such
Collateral.   The Administrative Agent shall not be required to execute any
release instruments on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of Liens without recourse or warranty. 
No such release shall impair the Administrative Agent’s Lien on the proceeds of
sale of such Collateral.

 

(d)           If all outstanding Loans and other Obligations have been
indefeasibly paid in full and the Commitments have terminated or have been
reduced to zero, and, subject to Section 10.01(e) all Lender Hedging Agreement
have terminated, the Administrative Agent agrees to, and the Lenders hereby
instruct the Administrative Agent to, at the Borrower’s expense, execute and
authorize such releases of the

 

73

--------------------------------------------------------------------------------


 

Collateral Documents as the Borrower shall reasonably request and this Agreement
shall be deemed terminated except that such termination shall not relieve the
Borrower of any obligation to make any payments to the Administrative Agent or
any Lender required by any Loan Document to the extent accruing, or relating to
an event occurring, prior to such termination.

 

(e)           Notwithstanding any provision herein to the contrary, if the
Commitments have been terminated, and the only outstanding Obligations are
amounts owed pursuant to one or more Lender Hedging Agreements, the
Administrative Agent will, and is hereby authorized to, (A) release the Liens
created under the Loan Documents and (B) release all Guaranties of the Borrower;
provided, that contemporaneously with such release, (i) the Borrower (and, if
applicable, the Subsidiary that is a party to such Lender Hedging Agreements)
(A) executes a margin agreement in form and substance acceptable to such
Lender(s) (or its Affiliates) that are parties to such Lender Hedging Agreements
(the “Lender Counterparties”) and (B), if required, provides collateral in the
form of cash or a letter of credit having an aggregate value acceptable to such
Lender Counterparties, and (ii) if such Lender Hedging Agreement is executed by
a Subsidiary of the Borrower (other than Excluded MLP Entities) and the Borrower
is not a party thereto, the Borrower executes a guaranty covering such
Subsidiary’s obligations thereunder, such guaranty to be in form and substance
satisfactory to the Lender Counterparties.  Any release under this
Section 10.01(e) must be in writing and signed by the Administrative Agent.

 

10.02      Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder and under the other Loan
Documents shall be in writing (including by facsimile transmission) and mailed,
faxed or delivered, to the address, facsimile number or (subject to
subsection (c) below) electronic mail address specified for notices on
Schedule 10.02 (for the Borrower, any Guarantor and the Administrative Agent) or
on the Administrative Details Form (for the other Lenders); or, in the case of
the Borrower, the Guarantors, the Administrative Agent, or the L/C Issuer, to
such other address as shall be designated by such party in a notice to the other
parties, and in the case of any other party, to such other address as shall be
designated by such party in a notice to the Borrower, the Administrative Agent
and the L/C Issuer.  All such notices and other communications shall be deemed
to be given or made upon the earlier to occur of (i) actual receipt by the
intended recipient and (ii) (A) if delivered by hand or by courier, when signed
for by the intended recipient; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent or the L/C Issuer pursuant to
Article II shall not be effective until actually received by such Person.  Any
notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified in accordance with this
Section, it being understood and agreed that a voicemail message shall in no
event be effective as a notice, communication or confirmation hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, the Administrative Agent and the Lenders.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof;

 

74

--------------------------------------------------------------------------------


 

provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(c)           Limited Use of Electronic Mail.  Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and shall not be recognized hereunder for any
other purpose.

 

(d)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Borrowing Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04      Attorney Costs; Expenses and Taxes.  The Borrower agrees (a) to pay
or reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation,
syndication, administration and execution of this Agreement and the other Loan
Documents, including the filing, recording, refiling or rerecording of any
pledge agreement and any Security Agreement and/or any UCC financing statements
relating thereto and all amendments, supplements and modifications to any
thereof and any and all other documents or instruments of further assurance
required to be filed or recorded or refiled or rerecorded by the terms hereof or
of any mortgage, any pledge agreement or any security agreement, and any
amendment, waiver§, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any workout or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender.  The agreements in this
Section shall survive the termination of the Commitments and repayment of all
the other Obligations.

 

75

--------------------------------------------------------------------------------


 

10.05      Indemnification.  Whether or not the transactions contemplated hereby
are consummated, the Borrower and each Guarantor (by execution of a Guaranty),
jointly and severally, agrees to indemnify, save and hold harmless each
Agent-Related Person, the Administrative Agent, the Arranger, each Lender, the
L/C Issuer and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against: (a) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person (other than the Administrative
Agent or any Lender) relating directly or indirectly to a claim, demand, action
or cause of action that such Person asserts or may assert against any Loan
Party, any Affiliate of any Loan Party or any of their respective officers or
directors, arising out of or relating to, the Loan Documents, the Commitments,
the use or contemplated use of the proceeds of any Loans, or the relationship of
any Loan Party, the Administrative Agent, the Lenders and the L/C Issuer under
this Agreement or any other Loan Document; (b) any and all claims, demands,
actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation of the Administrative
Agent or the replacement of any Lender) be asserted or imposed against any
Indemnitee by any Person or by the Borrower or any other Loan Party, arising out
of or relating to, the Loan Documents, the Commitments, the use or contemplated
use of the proceeds of any Loans, or the relationship of any Loan Party, the
Administrative Agent, the Lenders and the L/C Issuer under this Agreement or any
other Loan Document; (c) without limiting the foregoing, any and all claims,
demands, actions or causes of action, judgments and orders, penalties and fines
that are asserted or imposed against any Indemnitee, (i) under the application
of any Environmental Law applicable to the Borrower or any of its Subsidiaries
or any of their properties or assets, including the treatment or disposal of
Hazardous Substances on any of their properties or assets, (ii) as a result of
the breach or non-compliance by the Borrower or any Subsidiary with any
Environmental Law applicable to the Borrower or any Subsidiary, (iii) due to
past ownership by the Borrower or any Subsidiary of any of their properties or
assets or past activity on any of their properties or assets which, though
lawful and fully permissible at the time, could result in present liability,
(iv) due to the presence, use, storage, treatment or disposal of Hazardous
Substances on or under, or the escape, seepage, leakage, spillage, discharge,
emission or Release from, any of the properties owned or operated by the
Borrower or any Subsidiary (including any liability asserted or arising under
any Environmental Law), regardless of whether caused by, or within the control
of, the Borrower or such Subsidiary, or (v) due to any other environmental,
health or safety condition in connection with the Loan Documents; (d) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a), (b) or (c) above; and (e) any and all liabilities (including
liabilities under indemnities), losses, costs, damages or expenses (including
Attorney Costs and settlement costs) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing claim, demand, action, cause of action or proceeding, in all
cases, WHETHER OR NOT ARISING OUT OF THE STRICT LIABILITY OR NEGLIGENCE OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any claim to the extent caused by its own gross negligence
or willful misconduct.  The agreements in this Section shall survive and
continue for the benefit of the Indemnitees at all times after the Borrower’s
acceptance of the Lenders’ Commitments under this Agreement, whether or not the
Restatement Date shall occur and shall survive the termination of the
Commitments and repayment of all the other Obligations.

 

10.06      Payments Set Aside.  To the extent that the Borrower makes a payment
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated,

 

76

--------------------------------------------------------------------------------


 

declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

10.07      Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that: (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the outstanding
principal balance of the Loan of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, the Borrower otherwise consent
(Borrower’s consent not to be unreasonably withheld, conditioned or delayed);
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned; and (iii) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Details Form.  Subject to acceptance
and recording thereof by the Administrative Agent pursuant to paragraph (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such

 

77

--------------------------------------------------------------------------------


 

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.07, 10.04 and 10.05 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.  
Upon the occurrence and during the continuance of an Event of Default all
restrictions on assignment by any Lender shall cease, including all restrictive
clauses driven by withholding tax considerations.

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participation in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that would (i) postpone any date upon which any payment
of money is scheduled to be paid to such Participant, (ii) reduce the principal,
interest, fees or other amounts payable to such Participant, or (iii) extend the
Revolving Credit Termination Date or the Final Maturity Date.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.12 as
though it were a Lender.

 

(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be

 

78

--------------------------------------------------------------------------------


 

entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.15 as though it were a
Lender.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)           If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.

 

(h)           Notwithstanding anything to the contrary contained herein, if at
any time Royal Bank of Canada assigns all of its Commitment and Loans pursuant
to subsection (b) above, Royal Bank of Canada may, (i) upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer.  In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Royal Bank of Canada as L/C Issuer.  Royal Bank of Canada shall retain all the
rights and obligations of the L/C Issuer hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund participations in Unreimbursed Amounts
pursuant to Section 2.14(c)).

 

10.08      Confidentiality.  Each Lender agrees that it will not disclose
without the prior consent of the Borrower (other than to directors, officers,
employees, auditors, accountants, counsel or other professional advisors of the
Administrative Agent or any Lender) any information with respect to the Borrower
or its Subsidiaries, which is furnished pursuant to this Agreement and which
(i) the Borrower in good faith considers to be confidential and (ii) is either
clearly marked confidential or is designated by the Borrower to the
Administrative Agent or the Lenders in writing as confidential; provided that
any Lender may disclose any such information (a) as has become generally
available to the public, (b) as may be required or appropriate in any report,
statement or testimony submitted to or required by any municipal, state or
federal regulatory body having or claiming to have jurisdiction over such Lender
or submitted to or required by the Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (c) as may be required or appropriate in response to any
summons or subpoena in connection with any litigation, (d) in order to comply
with any law, order, regulation or ruling applicable to such Lender, (e) to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
provided that such Eligible Assignee or Participant or prospective Eligible
Assignee or Participant executes an agreement containing provisions
substantially similar to those contained in this Section 10.08, (f) in
connection with the exercise of any remedy by such Lender following an Event of
Default pertaining to the Loan Documents, (g) in connection with any litigation
involving such Lender pertaining to the Loan Documents, (h) to any Lender or the
Administrative Agent, or (i) to any Affiliate of any Lender (it being understood
that the Persons to whom such disclosure is made will be informed of the

 

79

--------------------------------------------------------------------------------


 

confidential nature of such information and obligated to keep such information
confidential); provided further, that notwithstanding anything in this Agreement
to the contrary, the Borrower, the Administrative Agent, the L/C Bank, each
Lender and each Related Party may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analysis) that are provided to it relating to such tax treatment and tax
structure; and nothing in the foregoing authorization shall apply to any
disclosure that would constitute a violation of applicable federal or state
securities laws.

 

10.09      Set-off.  In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to the Administrative Agent and the Lenders, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.10      Interest Rate Limitation.  Regardless of any provision contained in
any Loan Document, neither the Administrative Agent nor any Lender shall ever be
entitled to contract for, charge, take, reserve, receive, or apply, as interest
on all or any part of the Obligations, any amount in excess of the Maximum Rate,
and, if any Lender ever does so, then such excess shall be deemed a partial
prepayment of principal and treated hereunder as such and any remaining excess
shall be refunded to the Borrower.  In determining if the interest paid or
payable exceeds the Maximum Rate, the Borrower and the Lenders shall, to the
maximum extent permitted under applicable Law, (a) treat all Borrowings as but a
single extension of credit (and the Lenders and the Borrower agree that such is
the case and that provision herein for multiple Borrowings is for convenience
only), (b) characterize any nonprincipal payment as an expense, fee, or premium
rather than as interest, (c) exclude voluntary prepayments and the effects
thereof, and (d) amortize, prorate, allocate, and spread the total amount of
interest throughout the entire contemplated term of the Obligations.  However,
if the Obligations are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the Maximum Amount, the Lenders shall refund such
excess, and, in such event, the Lenders shall not, to the extent permitted by
Law, be subject to any penalties provided by any Laws for contracting for,
charging, taking, reserving or receiving interest in excess of the Maximum
Amount.  To the extent the Laws of the State of Texas are applicable for
purposes of determining the “Maximum Rate” or the “Maximum Amount,” then those
terms mean the “weekly ceiling” from time to time in effect under Texas Finance
Code § 303.001, as limited by Texas Finance Code § 303.009.  The Borrower agrees
that Chapter 346 of the Texas Finance Code, as amended (which regulates certain
revolving credit loan accounts and revolving tri-party accounts), does not apply
to the Obligations.

 

10.11      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

80

--------------------------------------------------------------------------------


 

10.12      Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement.  Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

10.13      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation shall
remain unpaid or unsatisfied.

 

10.14      Severability.  Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15      Foreign Lenders.  Each Lender that is a “foreign corporation,
partnership or trust” within the meaning of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or after accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Person
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Person by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Person is entitled to an exemption from,
or reduction of, U.S. withholding tax.  Thereafter and from time to time, each
such Person shall (a) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Person by the Borrower pursuant to this Agreement, (b) promptly
notify the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (c) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that the Borrower make any deduction or withholding for taxes from amounts
payable to such Person.  If such Person fails to deliver the above forms or
other documentation, then the Administrative Agent may withhold from any
interest payment to such Person an amount equivalent to the applicable
withholding tax imposed by Sections 1441 and 1442 of the Code, without
reduction.  If any Governmental Authority

 

81

--------------------------------------------------------------------------------


 

asserts that the Administrative Agent did not properly withhold any tax or other
amount from payments made in respect of such Person, such Person shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including Attorney Costs) of the Administrative
Agent.  The obligation of the Lenders under this Section shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.

 

10.16      Governing Law.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER UNITED STATES FEDERAL LAW.

 

(b)           EACH LOAN PARTY AND OTHER PARTY HERETO, AND EACH GUARANTOR, BY
EXECUTION OF A GUARANTY, AGREES AS TO THIS SECTION 10.16(b). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, AND BY EXECUTION OF A GUARANTY, EACH GUARANTOR CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWER, EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER (1) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO,
AND (2) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AT ITS
ADDRESS FOR NOTICES DESIGNATED HEREIN.  THE BORROWER, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.  THE BORROWER AND EACH GUARANTOR, BY ITS EXECUTION OF A
GUARANTY, HEREBY IRREVOCABLY APPOINTS NATIONAL REGISTERED AGENTS, INC., WITH AN
ADDRESS AT 5 EVERETTE DRIVE, SUITE 107B, WEST WINDSOR, NEW JERSEY 08550 (THE
“TEXAS PROCESS AGENT”) AS PROCESS AGENT IN ITS NAME, PLACE AND STEAD TO RECEIVE
AND FORWARD SERVICE OF ANY AND ALL WRITS, SUMMONSES AND OTHER LEGAL PROCESS IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE STATE OF TEXAS, AGREES THAT SUCH
SERVICE IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE UPON THE TEXAS
PROCESS AGENT, AND AGREES TO TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO
CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT.

 

10.17      Waiver of Right to Trial by Jury, Etc.  EACH PARTY TO THIS AGREEMENT
AND EACH GUARANTOR, BY EXECUTION OF A GUARANTY, HEREBY (a) EXPRESSLY AND

 

82

--------------------------------------------------------------------------------


 

IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THE LOAN DOCUMENTS OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE LOAN PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY; AND (b) EXPRESSLY AND IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
ACTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT THE WAIVER
CONTAINED IN THIS SECTION 10.17(b) SHALL NOT APPLY TO THE EXTENT THAT THE PARTY
AGAINST WHOM DAMAGES ARE SOUGHT HAS ENGAGED IN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

10.18      Termination of Commitments Under Original Credit Agreement.  As of
the Restatement Date, the Commitments under the Original Credit Agreement are
terminated and the Administrative Agent and the Lenders hereby waive any right
to receive prior notice of such termination.   Each Lender agrees upon the
Restatement Date to return to Borrower with reasonable promptness all “Notes” as
defined under the Original Credit Agreement which were delivered by the Borrower
in exchange for new Notes to be issued pursuant to this Agreement.

 

10.19      Termination of Control Agreement.  Upon the execution of this
Agreement, each of the Lenders authorizes the Administrative Agent to terminate
that certain Securities Account Control Agreement dated November 15, 2005 among
the Administrative Agent, Borrower and Smith Barney, Inc., as securities
intermediary pursuant to which Smith Barney, Inc. agreed, upon notice from the
Administrative Agent, to cease acting upon directions of the Borrower and to
instead act only upon directions of the Administrative Agent.  Notwithstanding
the cessation of “control” over the securities account maintained by Borrower
with Smith Barney, Inc., the Borrower acknowledges and agrees that the
securities account and the investments therein continue to be subject to a Lien
granted by the Borrower pursuant to a Collateral Document and such Lien has been
perfected by the filing of that certain financing statement identifying
Borrower, as debtor, and Administrative Agent, as secured party, filed with the
Delaware Secretary of State on October 29, 2004 under file no. 20043119346.

 

10.20      No Novations, Etc.  To the extent of the Aggregate Commitment
outstanding under the Original Credit Agreement ($25,000,000), nothing contained
herein shall be deemed a novation of or a repayment or new advance of any
obligation of the Borrower hereunder.   Only to the extent of an increase in the
Aggregate Commitments over that amount, if any, shall there be deemed to be a
new advance by the Lenders to the Borrower under this Agreement.   The
Indebtedness owing under the Original Credit Agreement is renewed, rearranged,
extended and carried forward by this Agreement and all of the liens and security
interests securing the “Obligations” as defined in the Original Credit Agreement
are carried forward and secure, without interruption or loss or priority, the
Obligations under this Agreement.

 

83

--------------------------------------------------------------------------------


 

10.21      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURES BEGIN ON NEXT PAGE]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

MARKWEST HYDROCARBON, INC.,

 

a Delaware corporation, as Borrower

 

 

 

By:

 /s/ Andrew L. Schroeder

 

 

 

Andrew L. Schroeder

 

 

Vice President, Treasurer

 

 

and Assistant Secretary

 

1

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent

 

 

 

By:

 /s/ David Wheatley

 

 

 

David Wheatley

 

 

Manager, Agency

 

2

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender

 

and L/C Issuer

 

 

 

By:

 /s/ Jason York

 

 

 

Jason York

 

 

Authorized Signatory

 

3

--------------------------------------------------------------------------------


 

 

BANK OF OKLAHOMA, N.A.,

 

as a Lender

 

 

 

By:

 /s/ Michael M. Logan

 

 

 

Michael M. Logan

 

 

Senior Vice President

 

4

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

 /s/ Justin M. Alexander

 

 

 

Justin M. Alexander

 

 

Vice President

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitments

 

Royal Bank of Canada

 

$

9,000,000.00

 

Bank of Oklahoma, N.A.

 

$

8,000,000.00

 

U.S. Bank National Association

 

$

8,000,000.00

 

Total:

 

$

25,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES

AND OTHER EQUITY INVESTMENTS

 

(a)           Subsidiaries as of the Restatement Date:

 

Name

 

Jurisdiction of Organization

 

Ownership

 

 

 

 

 

MarkWest Energy GP, L.L.C.

 

Delaware

 

90.2% owned by the Borrower

 

 

 

 

 

MarkWest Michigan, Inc.

 

Colorado

 

100% owned by the Borrower

 

 

 

 

 

MarkWest Resources, Inc.

 

Colorado

 

100% owned by the Borrower

 

 

 

 

 

Matrex, L.L.C.

 

Michigan

 

100% owned by MarkWest Resources, Inc.

 

(b)           Other Equity Investments as of the Restatement Date:

 

1.             2,469,496 units of limited partnership in MarkWest Energy
Partners, L.P.

 

2.             Investments in publicly traded master limited partnerships that
trade on NASDAQ, NYSE or AMEX.

 

(c)           Other Investments as of the Restatement Date:

 

1.             Investments in obligations of the Federal National Mortgage
Association and Government National Mortgage Association having remaining
maturities of not more than 5 years.

 

2.             Bank One Governmental Investments:

 

Date

 

Type

 

Maturity

 

Interest
Rate

 

Callable

 

ID Number

 

Amount

 

12/19/2003

 

FHLM

 

12/19/2007

 

 

 

 

 

 

 

$

2,500,000.00

 

1/28/2004

 

FHLM

 

5/5/2006

 

2.750

%

on 5/5/04

 

3128X06R5

 

$

756,541.36

 

1/28/2004

 

FHLM

 

11/3/2006

 

2.875

%

on 11/03/04

 

3128X15Y9

 

$

505,737.73

 

2/11/2004

 

FHLB

 

2/11/2008

 

3.375

%

on 02/11/05

 

3133X3QK2

 

$

1,000,000.00

 

2/18/2004

 

FHLM

 

11/18/2009

 

4.000

%

on 02/18/05

 

3128X2TS4

 

$

1,000,000.00

 

2/20/2004

 

FNMA

 

8/20/2009

 

4.020

%

Called on 03/24/04

 

3133X3QV8

 

$

(1,500,000.00

)

2/24/2004

 

FHLB

 

11/24/2008

 

4.250

%

on 05/20/04

 

3136F45H3

 

$

1,500,000.00

 

2/24/2004

 

FHLB

 

2/23/2007

 

2.905

%

on 5/24/04

 

3133X3QX4

 

$

498,500.00

 

 

 

 

 

 

 

 

 

 

 

 

 

$

7,760,779.09

 

3/24/2004

 

Reinvestment at call FHLA

 

3/24/2004

 

2.900

%

 

 

3133X54Z8

 

$

1,500,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

$

9,260,779.09

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

Debtor

 

Creditor

 

Asset Secured

 

Filing Jurisdiction

Borrower

 

LaSalle National Leasing Corporation

 

54 Trinity 60-337 railcars

 

Delaware, Colorado

Borrower

 

LaSalle National Leasing Corporation

 

5 Trinity 60-337 railcars

 

Delaware, Colorado

Borrower

 

US Bancorp Equipment Finance, Inc.

 

1 Ariel compressor

 

Delaware, Colorado

Borrower

 

US Bancorp Equipment Finance, Inc.

 

Compressors, dehydration unit, slug catcher related equipment, furniture and
fixtures

 

Delaware

Borrower

 

Inter-Tel Leasing

 

Axxess telephone system

 

Delaware

Borrower

 

LaSalle National Leasing Corporation

 

54 Trinity 60-337 railcars (in lieu filing)

 

Delaware

Borrower

 

US Bancorp Equipment Finance, Inc.

 

2 Superior compressors and related equipment

 

Delaware

Borrower

 

US Bancorp Equipment Finance, Inc.

 

1 gas compressor and related equipment

 

Delaware

Borrower

 

US Bancorp Equipment Finance, Inc.

 

1 gas compressor and related equipment

 

Delaware

Borrower

 

Equitable Production Company

 

Equitable Pre-Delivered Gas

 

Delaware

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.12

 

AGREEMENTS RESTRICTING LIENS ON LEASEHOLD INTERESTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADDRESSES FOR NOTICES TO BORROWER,

GUARANTORS AND ADMINISTRATIVE AGENT

 

ADDRESS FOR NOTICES TO BORROWER

MARKWEST HYDROCARBON, INC.

155 Inverness Drive West

Suite 200

Englewood, Colorado 80112

Attn: General Counsel

Telephone: (303) 290-8700

Facsimile: (303) 290-8769

 

ADDRESS FOR NOTICES TO GUARANTORS

[Name of Guarantor]

155 Inverness Drive West

Suite 200

Englewood, Colorado 80112

Attn: General Counsel

Telephone: (303) 290-8700

Facsimile: (303) 290-8769

 

ADDRESSES FOR ROYAL BANK OF CANADA

 

Royal Bank of Canada’s Lending Office:

Royal Bank of Canada

New York Branch

One Liberty Plaza, 3rd Floor

New York, New York 10006-1404

Attention: Manager, Loans Administration

Telephone: (212) 428-6332

Facsimile: (212) 428-2372

 

For matters related to letters of credit:

Attention: Manager, Trade Products

Telephone: (212) 428-6235

Facsimile: (212) 428-3015

 

1

--------------------------------------------------------------------------------


 

in each case with a copy to:

Royal Bank of Canada

2800 Post Oak Boulevard

3900 Williams Tower

Houston, Texas 77056

Attention: Jason York

Telephone: (713) 403-5679

Facsimile: (713) 403-5624

Electronic Mail: Jason.York@rbccm.com

 

Administrative Agent’s Office:

Royal Bank of Canada

Agency Services Group

Royal Bank Plaza

P. O. Box 50, 200 Bay Street

12th Floor, South Tower

Toronto, Ontario M5J 2W7

Attention: Manager Agency

Telephone: (416) 842-3901

Facsimile: (416) 842-4023

 

Wiring Instructions:

JPMorgan Chase Bank, New York, New York

ABA 021-000021

For account Royal Bank of Canada, New York

Swift Code: ROYCUS3X

A/C 920-1033363

For further credit to A/C 2937464, Transit 1269

RBCCM Agency Services, New York

Ref: MarkWest Hydrocarbon

Attn: Agency Services

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF BORROWING NOTICE

 

Date:                         ,           

 

To:          Royal Bank of Canada, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of January 31, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MarkWest
Hydrocarbon, Inc., a Delaware corporation (the “Borrower”), Royal Bank of
Canada, as Administrative Agent, and the Lenders from time to time party
thereto.

 

The undersigned hereby requests a revolving loan:

 

I.              REVOLVING FACILITY

 

1.             Status Information for the Revolving Facility

 

(a)           Amount of Revolving Facility: $25,000,000

 

(b)           Loans outstanding prior to the Borrowing requested herein:
$                    

 

(c)           Letters of Credit outstanding prior to the Borrowing requested
herein:  $                    

 

(d)           Principal amount of Revolving Loans available to be borrowed
(1(a) minus the sum of 1(b) and 1(c)): $                    

 

2.             Amount of Borrowing: $                    

 

3(a).        Initial Borrowing Base as of January 31, 2006:
$                         OR

 

3(b).        Borrowing Base as of most recent calendar month end:
$                    

 

4.             Requested date of Borrowing:                               ,
200  .

 

5.             Requested Type of Loan and applicable Dollar amount:

 

(a)           Base Rate Loan for $                    

 

(b)           Eurodollar Rate Loan with Interest Period of:

 

(i)

one month for

$

(ii)

two months for

$

(iii)

three months for

$

(iv)

six months for

$

 

1

--------------------------------------------------------------------------------


 

6.             Purpose of Loan:

 

       Finance accounts receivable and/or inventory

 

       To pay fees, costs and expenses owed pursuant to the Agreement

 

The undersigned hereby certifies that the following statements will be true on
the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:

 

(a)           the representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct as though made on and as of such
date (except such representations and warranties which expressly refer to an
earlier date, which are true and correct as of such earlier date);

 

(b)           the amount of the requested Borrowing, when added to Loans
outstanding prior to the Borrowing and Letters of Credit outstanding prior to
the Borrowing will not exceed the Borrowing Base Borrowing Base referred to in
Section I.3. above; and

 

(c)           no Default or Event of Default has occurred and is continuing, or
would result from such proposed Borrowing(s).

 

The Borrowing requested herein complies with Sections 2.01, Sections 2.02 and
2.03 of the Agreement, as applicable.

 

 

MARKWEST HYDROCARBON, INC.,

 

a Delaware corporation, as Borrower

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF CONVERSION/CONTINUATION NOTICE

 

Date:                               ,         

 

TO:         Royal Bank of Canada, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of January  31, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MarkWest
Hydrocarbon, Inc., a Delaware corporation (the “Borrower”), Royal Bank of
Canada, as Administrative Agent, and the Lenders from time to time party
thereto.

 

The undersigned hereby requests:

 

I.              REVOLVING FACILITY

 

1.             Amount of [conversion] [continuation]: $                    

 

2.             Existing rate:                                                
Check applicable blank

 

(a)           Base Rate

 

(b)           Eurodollar Rate Loan with

Interest Period of:

 

(i)

one month

$

(ii)

two months

$

(iii)

three months

$

(iv)

six months

$

 

3.             If a Eurodollar Rate Loan, date of the last day of the Interest
Period for such Loan:                               , 200  .

 

The Revolving Loan described above is to be [converted] [continued] as follows:

 

4.             Requested date of [conversion] [continuation]:
                              , 200  .

 

5.             Requested Type of Loan and applicable Dollar amount:

 

(a)           Base Rate Loan for $                    

 

(b)           Eurodollar Rate Loan with Interest Period of:

 

(i)

one month for

$

(ii)

two months for

$

 

1

--------------------------------------------------------------------------------


 

(iii)

three months for

$

(iv)

six months for

$

 

II.            TERM FACILITY

 

1.             Amount of [conversion] [continuation]: $                    

 

2.             Existing rate:                                                
Check applicable blank

 

(a)           Base Rate

 

(b)           Eurodollar Rate Loan with

Interest Period of:

 

(i)

one month

$

(ii)

two months

$

(iii)

three months

$

(iv)

six months

$

 

3.             If a Eurodollar Rate Loan, date of the last day of the Interest
Period for such Loan:                               , 200  .

 

The Term Loan described above is to be [converted] [continued] as follows:

 

4.             Requested date of [conversion] [continuation]:
                              , 200  .

 

5.             Requested Type of Loan and applicable Dollar amount:

 

(a)           Base Rate Loan for $                    

 

(b)           Eurodollar Rate Loan with Interest Period of:

 

(i)

one month for

$

(ii)

two months for

$

(iii)

three months for

$

(iv)

six months for

$

 

The [conversion] [continuation] requested herein complies with Sections 2.01
 and 2.03 of the Agreement, as applicable.  If this request is to convert
Revolving Loans to Term Loans on the Revolving Credit Termination Date, this
request complies with Section 2.15 of the Agreement.

 

 

MARKWEST ENERGY HYDROCARBON, INC.,

 

a Delaware corporation, as Borrower

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

$

January 31, 2006

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                            (the “Lender”), on the
Final Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of                                Dollars
($                    ), or such lesser principal amount of Loans made by Lender
under the Credit Agreement due and payable by the Borrower to the Lender on the
Final Maturity Date under that certain First Amended and Restated Credit
Agreement dated as of even date herewith (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Royal Bank
of Canada, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds to the account designated by the Administrative Agent in the
Credit Agreement.  If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and is subject to optional and mandatory prepayment in
whole or in part as provided therein.  This Note is also entitled to the
benefits of each Guaranty.  Upon the occurrence of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement.  Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

This Note is a Loan Document and is subject to Section 10.10 of the Credit
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Note.

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

 

 

MARKWEST HYDROCARBON, INC.,

 

a Delaware corporation, as Borrower

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

(Pursuant to Section 6.02 of the Credit Agreement)

 

Financial Statement Date:                       ,         

 

To:          Royal Bank of Canada, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of January  31, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), MarkWest
Hydrocarbon, Inc., a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, and Royal Bank of Canada, as Administrative Agent.
Capitalized terms used herein but not defined herein shall have the meaning set
forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                        of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use the following for fiscal year-end financial statements]

 

Attached hereto as Schedule 1 are the year-end audited stand alone financial
statements of the Borrower required by Section 6.01(a) of the Credit Agreement
for the fiscal year of the Borrower ended as of the above date, together with
the report and opinion of an independent certified public accountant required by
such section; and

 

[Use the following for fiscal quarter-end financial statements]

 

Attached hereto as Schedule 1 are, the unaudited stand alone financial
statements of the Borrower required by Section 6.01(b) of the Credit Agreement
for the first three fiscal quarters of the Borrower ended as of the above date,
together with a certificate of a Responsible Officer of the Borrower stating
that such financial statements fairly present the financial condition, results
of operations and cash flows of the Borrower for such fiscal quarter in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

[Use the following for both fiscal year-end and quarter-end financial
statements]

 

1.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by the attached
financial statements.

 

2.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and no Default or Event

 

1

--------------------------------------------------------------------------------


 

of Default has occurred and is continuing except as follows (list of each such
Default or Event of Default and include the information required by Section 6.03
of the Credit Agreement):

 

3.             The covenant analyses and information set forth on Schedule 3
attached hereto are true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                      , 200  .

 

 

MARKWEST HYDROCARBON, INC.

 

a Delaware corporation, as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                           (“Statement
Date”)

 

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

 

I.              Section 7.04 — Indebtedness

 

 

 

 

 

A.            Obligations existing under any Swap Contract permitted by
Section 7.04(c)

 

 

 

 

 

B.            Outstanding Principal Amount of Purchase Money Indebtedness for
fixed or capital assets permitted by Section 7.04(d) (may not exceed $1,000,000)

 

$

 

 

 

C.            Outstanding Principal Amount of other Indebtedness permitted by
Section 7.04(e) (may not exceed $1,000,000)

 

$

 

 

 

II.            Section 7.08 — Restricted Payments; Distributions and Redemptions

 

 

 

 

 

A.            Freely Available Cash Reserves as of Statement Date (see Credit
Agreement definition of “Freely Available Cash Reserves”):

 

 

 

 

 

1.             Cash Equivalents.

 

$

 

 

 

2.             Government bonds.

 

$

 

 

 

3.             Investments in master limited partnerships (not to exceed
$10,000,000).

 

$

 

 

 

4.             Total of Line II.A.1 + Line II.A.2 + Line II.A.3.

 

$

 

 

 

5.             Has the Columbia/Triana Agreement been restructured?

 

Yes/No

 

 

 

6.             If the answer to Line II.A.5 is “No”, is Line II.A.4 greater than
$18,000,000? If so, to the extent of such excess Borrower may make a Restricted
Payment if no Default or Event of Default exists

 

Yes/No
Amount of excess: $

 

 

 

7.             If the answer to Line II.A.5 is “Yes” is Line II.A.4 greater than
$5,000,000? If so, to the extent of such excess Borrower may make a Restricted
Payment if no Default or Event of Default exists

 

Yes/No
Amount of excess: $

 

 

 

8.             As an alternative to Restricted Payments permitted under Line
II.A.6 or Line II.A.7

 

 

 

3

--------------------------------------------------------------------------------


 

9.             Borrower’s Consolidated Net Income commencing with the fiscal
quarter ending September 30, 2005 through and including the Statement Date:

 

$

 

 

 

10.           50% of Line II.A.9:

 

$

 

 

 

11.           Total of Restricted Payments made on or after September 30, 2005
through and including Statement Date:

 

$

 

 

 

12.           Excess of Line II.A.10 over Line II.A.11:

 

$

 

 

 

13.           Is Line II.A.10 greater than Line II.A.11? Is so, to the extent of
such excess Borrower make a Restricted Payment if no Default or Event of Default
exists

 

Yes/No
Amount of excess: $

 

 

 

14.           If the answer to Line II.A.6, Line II.A.7 and Line II.A.13 is
“No”, is the Restricted Payment one of $0.125 per share declared in January 2006
and payable in February, 2006?

 

Yes/No

 

 

 

15.           If the answer to Line II.A.14 is “Yes” such Restricted Payment can
nonetheless be paid if no Default or Event of Default exists.

 

Amount of Restricted  Payment: $

 

 

 

III.           Section 7.15(a) – Leverage Ratio

 

 

 

 

 

A.            Consolidated Funded Debt (borrowed money indebtedness, Capital
Leases, and Synthetic Leases)

 

$

 

 

 

B.            Consolidated EBITDA for four consecutive fiscal quarters ending on
the Statement Date (“Subject Period”) (see Credit Agreement definition of
“Consolidated EBITDA”):

 

$

 

 

 

C.            Leverage Ratio (Line III.A. divided by Line III.B)

 

 

 

 

 

D.            Is Leverage Ratio greater than 3.5 to 1.0

 

Yes/No

 

 

 

IV.           Section 7.15(b) – Minimum Consolidated Tangible Net Worth (as
     calculated pursuant to Credit Agreement)

 

 

 

 

 

A.            80% of Consolidated Tangible Net Worth at September 30, 2005

 

$34,000,000

 

4

--------------------------------------------------------------------------------


 

B.            Consolidated Tangible Net Worth at Statement Date

 

$

 

 

 

C.            50% of Consolidated Net Income after September 30, 2005:

 

$

 

 

 

D.            100% of proceeds of all equity issued subsequent to January 31,
2006:

 

$

 

 

 

E.             Sum of Line IV.A + Line IV.C + Line IV.D):

 

$

 

 

 

F.             Is Line IV.E equal to or greater than Line IV.B):

 

Yes/No

 

 

 

V.            Section 7.15(c) — Freely Available Cash Reserves (required for
fiscal quarters beginning with the fiscal quarter ending March 31, 2006)

 

 

 

 

 

A.            Freely Available Cash Reserves as of Statement Date (see Credit
Agreement definition of “Freely Available Cash Reserves”) for each fiscal
quarter ending on or after March 31, 2006:

 

 

 

 

 

1.             Cash Equivalents.

 

$

 

 

 

2.             Government bonds.

 

$

 

 

 

3.             Investments in master limited partnerships (not to exceed
$10,000,000).

 

$

 

 

 

4.             Total of Line V.A.1 + Line V.A.2 + Line V.A.3.

 

$

 

 

 

5.             Is Line V.A. at least $13,000,000

 

Yes/no

 

 

 

6.             Has the Columbia/Triana Agreement been restructured

 

Yes/no

 

 

 

9.             If the answer to Line V.A.6 is “No”, the answer to Line V.A.5
must be “Yes”;

If the answer to Line V.A.6 is “yes” then the answer to Line V.A.5 can be either
“Yes” or “No”; there is no required available cash reserve if
the Columbia/Triana Agreement has been restructured

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF BORROWING BASE REPORT

 

Borrowing Base Report

MARKWEST HYDROCARBON, INC.

Monthly Borrowing Base Report

For the Month Ending               

Calculation of Monthly Borrowing Base and Excess Revolver Facility Availability

A.

Eligible Midstream Accounts Receivable

$                    

X

75%

$                    

B.

Hedged Eligible Midstream Inventory

$                    

X

85%

$                    

C.

Unhedged Eligible Midstream Inventory

$                    

X

75%

$                    

D.

Total Eligible Accounts Receivable and Inventory (A+B+C)

$                    

E.

Borrowing Base (lower of (i) D or (ii) Commitment (maximum $25,000,000)

$                    

F.

Outstanding Amount of Revolving Loans

$                    

G.

Outstanding Amount of L/C Obligations

$                    

H.

Revolver Facility Usage (F+G)

$                    

I.

Excess Revolver Facility Availability (E minus H)

$                    

 

- BORROWER CERTIFICATION -

 

Attached hereto as Schedule 1 is a detailed aged schedule of all Midstream
Accounts Receivable as of the date specified in this Borrowing Base Report,
listing face amounts and dates of invoices of each such Midstream Accounts
Receivable and the name and address of each account debtor obligated on such
Midstream Accounts Receivable (and, if requested by Administrative Agent, copies
of invoices, credit reports, and any other matters and information relating to
the Midstream Accounts Receivable).

 

Attached hereto as Schedule 2 is a schedule of Midstream Inventory, setting
forth the location, volume, cost, market price and hedged price of all such
Midstream Inventory.

 

Attached hereto as Schedule 3 is a summary aged listing of Borrower’s accounts
payable and an aged list of the ten (10) largest accounts payable.

 

The undersigned hereby warrants to Royal Bank of Canada, as Administrative
Agent, that this Borrowing Base Report is a correct statement regarding the
Midstream Accounts Receivable and Midstream Inventory of Borrower and its
Domestic MarkWest Inc. Subsidiaries and that the reconciliation figures are
fully and correctly set forth.  Capitalized terms used but not defined herein
shall have the meanings given such terms in the First Amended and Restated
Credit Agreement dated January 31, 2006 among MarkWest Hydrocarbon, Inc., the
lenders party thereto and Royal Bank of Canada, as Administrative Agent.

 

 

MARKWEST HYDROCARBON, INC.

 

 

 

By:

 

 

 

Name:

 

Title:

Chief Financial Officer/Treasurer

 

6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)

 

 

 

 

 

3.

 

Borrower(s):

 

MarkWest Hydrocarbon, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Royal Bank of Canada, as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The $25,000,000 Credit Agreement dated as of January 31, 2006 among MarkWest
Hydrocarbon, Inc., the Lenders parties thereto, and Royal Bank of Canada, as
Administrative Agent.

6.

 

Assigned Interest:

 

 

 

--------------------------------------------------------------------------------

(1)   Select as applicable.

 

1

--------------------------------------------------------------------------------


 

 

 

Aggregate Amount of
Commitment/Loans for
all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(2)

 

Loans:

 

$

 

$

 

 

%

Total:

 

$

 

$

 

 

%

 

[7.            Trade Date:                           ](3)

 

Effective Date:                               , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

Consented to and Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

 

By

 

 

Title:

 

[Consented to:](4)

 

--------------------------------------------------------------------------------

(2)   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(3)   To be completed if the Assignor and the Assignee in end that the minimum
assignment amount is to be determined as of the date specified in paragraph 7
(the “Trade Date”).

 

2

--------------------------------------------------------------------------------


 

MARKWEST HYDROCARBON, INC.

a Delaware corporation

 

By

 

 

Name:

Title:

 

--------------------------------------------------------------------------------

(4)   To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and

 

4

--------------------------------------------------------------------------------


 

Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Texas.

 

5

--------------------------------------------------------------------------------


 

Exhibit E

 

January 31, 2006

 

The Lenders (as defined below) and

The Administrative Agent (as defined below)

c/o Royal Bank of Canada

Royal Bank Plaza

200 Bay Street

12th Floor, South Tower

Toronto, Ontario M5J 2W7

Canada

 

Re:          MarkWest Hydrocarbon, Inc.

 

Ladies and Gentlemen:

 

This firm has acted as counsel to MarkWest Hydrocarbon, Inc., a Delaware
corporation (the “Borrower”), MarkWest Energy G.P., L.L.C., a Delaware limited
liability company (the “MLP GP”), MarkWest Michigan, Inc., a Colorado
corporation (“MW Michigan”), MarkWest Resources, Inc., a Colorado corporation
(“MW Resources”) and Matrex, L.L.C., a Michigan limited liability company
(“Matrex,” and, together with the MLP GP, MW Michigan and MW Resources, the
“Guarantors”) in connection with the First Amended and Restated Credit
Agreement, dated as of January 31, 2006 (the “Amended Credit Agreement”), by and
among the Borrower, Royal Bank of Canada, as Administrative Agent (the
“Administrative Agent”) and each of the parties identified therein as lenders
(the “Lenders”), and the execution and delivery pursuant thereto of (i) a note,
dated January 31, 2006, in the principal amount of $9,000,000.00 from the
Borrower payable to the order of Royal Bank of Canada, (ii) a note, dated
January 31, 2006, in the principal amount of $8,000,000.00 from the Borrower
payable to the order of U.S. Bank National Association, and (iii) a note, dated
January 31, 2006, in the principal amount of $8,000,000.00 from the Borrower
payable to the order of Bank of Oklahoma, N.A. (collectively (i) through (iii),
the “Notes”).  This opinion letter is furnished to you pursuant to the
requirements in Section 4.01(a)(x) of the Amended Credit Agreement in connection
with the closing thereunder on the date hereof.  Capitalized terms used herein
that are defined in the Amended Credit Agreement shall have the meanings set
forth in the Amended Credit Agreement, unless otherwise defined herein.

 

For purposes of this opinion letter, we have examined copies of the following
documents (the “Documents”):

 

1.             Executed copy of the Amended Credit Agreement.

 

2.             Executed copy of each of the Notes.

 

1

--------------------------------------------------------------------------------


 

3.             Executed copy of the Amended and Restated Guaranty, dated as of
January 31, 2006, by the Guarantors in favor of the Administrative Agent (the
“Amended Guaranty”).

 

4.             The Certificate of Incorporation of the Borrower, as certified by
the Secretary of State of the State of Delaware on January 27, 2006 and as
certified by the Secretary of the Borrower on the date hereof as being complete,
accurate and in effect.

 

5.             The Bylaws of the Borrower, as certified by the Secretary of the
Borrower on the date hereof as being complete, accurate and in effect.

 

6.             A certificate of good standing of the Borrower issued by the
Secretary of State of the State of Delaware dated January 27, 2006.

 

7.             The Certificate of Formation of the MLP GP, as certified by the
Secretary of State of the State of Delaware on January 27, 2006 and as certified
by the Secretary of the MLP GP on the date hereof as being complete, accurate
and in effect.

 

8.             The Amended and Restated Limited Liability Company Agreement of
the MLP GP, as certified by the Secretary of the MLP GP on the date hereof as
being complete, accurate and in effect.

 

9.             A certificate of good standing of the MLP GP issued by the
Secretary of State of the State of Delaware dated January 27, 2006.

 

10.           The Certificate of Incorporation of MW Michigan, as certified by
the Secretary of State of the State of Colorado on January     , 2006 and as
certified by the Secretary of MW Michigan on the date hereof as being complete,
accurate and in effect.

 

11.           The Amended and Restated Bylaws of MW Michigan, as certified by
the Secretary of MW Michigan on the date hereof as being complete, accurate and
in effect.

 

12.           A certificate of good standing of MW Michigan issued by the
Secretary of State of the State of Colorado dated January 27, 2006.

 

13.           The Certificate of Incorporation of MW Resources, as certified by
the Secretary of State of the State of Colorado on January     , 2006 and as
certified by the Secretary of MW Resources on the date hereof as being complete,
accurate and in effect.

 

2

--------------------------------------------------------------------------------


 

14.           The Bylaws of MW Resources, as certified by the Secretary of MW
Resources on the date hereof as being complete, accurate and in effect.

 

15.           A certificate of good standing of MW Resources issued by the
Secretary of State of the State of Colorado dated January 27, 2006.

 

16.           The Certificate of Formation of Matrex, as certified by the
Secretary of State of the State of Michigan on January     , 2006 and as
certified by the Secretary of MW Resources, acting in its capacity as the
managing member of Matrex, on the date hereof as being complete, accurate and in
effect.

 

17.           The Operating Agreement of Matrex, as certified by the Secretary
of MW Resources, acting in its capacity as the managing member of Matrex, on the
date hereof as being complete, accurate and in effect.

 

18.           A certificate of good standing of Matrex issued by the Secretary
of State of the State of Michigan dated January     , 2006.

 

19.           Certain resolutions of the Board of Directors of the Borrower
adopted by unanimous written consent dated January     , 2006, as certified by
the Secretary of the Borrower on the date hereof as being complete, accurate and
in effect, relating to, among other things, authorization of the Amended Credit
Agreement, the Notes and arrangements in connection therewith.

 

20.           Certain resolutions of the Board of Directors of the MLP GP
adopted by unanimous written consent dated January     , 2006, as certified by
the Secretary of the MLP GP on the date hereof as being complete, accurate and
in effect, relating to, among other things, authorization of the Amended
Guaranty and arrangements in connection therewith.

 

21.           Certain resolutions of the Board of Directors of MW Michigan
adopted by unanimous written consent dated January     , 2006, as certified by
the Secretary of MW Michigan on the date hereof as being complete, accurate and
in effect, relating to, among other things, authorization of the Amended
Guaranty and arrangements in connection therewith.

 

22.           Certain resolutions of the Board of Directors of MW Resources
acting in its own behalf and acting in its capacity as the managing member of
Matrex, adopted by unanimous written consent dated January     , 2006, as
certified by the Secretary of MW Resources on the date hereof as being complete,
accurate and in effect, relating to, among other things,

 

3

--------------------------------------------------------------------------------


 

authorization of the Amended Guaranty and arrangements in connection therewith.

 

23.           A certificate of certain officers of the Borrower and each of the
Guarantors dated as of the date hereof, as to certain facts relating to the
Borrower and each of the Guarantors, as applicable.

 

24.           A certificate of the Secretary of the Borrower, dated as of the
date hereof, as to the incumbency and signatures of certain officers of the
Borrower.

 

25.           A certificate of the Secretary of the MLP GP, dated as of the date
hereof, as to the incumbency and signatures of certain officers of the MLP GP.

 

26.           A certificate of the Secretary of MW Michigan, dated as of the
date hereof, as to the incumbency and signatures of certain officers of MW
Michigan.

 

27.           A certificate of the Secretary of MW Resources acting in its own
behalf and acting in its capacity as the managing member of Matrex, dated as of
the date hereof, as to the incumbency and signatures of certain officers of MW
Resources.

 

The Amended Credit Agreement, the Notes and the Amended Guaranty are sometimes
hereinafter referred to collectively as the “Loan Documents.”

 

In our examination of the Loan Documents and the other Documents, we have
assumed the genuineness of all signatures, the legal capacity of all natural
persons, the accuracy and completeness of all of the Documents, the authenticity
of all originals of the Documents and the conformity to authentic originals of
all of the Documents submitted to us as copies (including telecopies).  As to
all matters of fact relevant to the opinions expressed and other statements made
herein, we have relied on the representations and statements of fact made in the
Documents, we have not independently established the facts so relied on, and we
have not made any investigation or inquiry other than our examination of the
Documents.  This opinion letter is given, and all statements herein are made, in
the context of the foregoing.

 

As used in this opinion letter, the phrase “to our knowledge” means the actual
knowledge (that is, the conscious awareness of facts or other information) of
lawyers currently in the firm who have given substantive legal attention to
representation of the Borrower and the Guarantors in connection with the Loan
Documents.

 

For purposes of this opinion letter, we have assumed that (i) each Lender and
each other party to the Loan Documents (other than, with respect to the Loan
Documents only, the Borrower and the Guarantors) has all requisite power and
authority under all applicable laws,

 

4

--------------------------------------------------------------------------------


 

regulations and governing documents to execute, deliver and perform its
obligations under the Loan Documents and each Lender and each of such other
parties has complied with all legal requirements pertaining to its status as
such status relates to its rights to enforce the Loan Documents against the
Borrower and the Guarantors, (ii) each Lender and each of such other parties has
duly authorized, executed and delivered the Loan Documents to which it is a
party, (iii) each Lender and each of such other parties is validly existing and
in good standing in all necessary jurisdictions, (iv)  the Loan Documents
constitute valid and binding obligations of each party thereto (other than, with
respect to the Loan Documents only, the Borrower and the Guarantors),
enforceable against each such party in accordance with their respective terms,
(v) there has been no mutual mistake of fact or misunderstanding or fraud,
duress or undue influence in connection with the negotiation, execution or
delivery of the Loan Documents, and the conduct of all parties to the Loan
Documents has complied with any requirements of good faith, fair dealing and
conscionability, and (vi) there are and have been no agreements or
understandings among the parties, written or oral, and there is and has been no
usage of trade or course of prior dealing among the parties that would, in
either case, define, supplement or qualify the terms of the Loan Documents.  We
have also assumed the validity and constitutionality of each relevant statute,
rule, regulation and agency action covered by this opinion letter.

 

For purposes of the opinions expressed in paragraphs (b), (e) and (g) below, we
have further assumed that the provisions of the MLP GP’s Amended and Restated
Limited Liability Company Agreement and Matrex’s Limited Liability Company
Agreement relating to the limited liability powers of, and authorization and
execution of agreements by, the MLP GP and Matrex, respectively, would be
enforced under Delaware law and Michigan law, respectively, as written.

 

This opinion letter is based as to matters of law solely on applicable
provisions of the following, as currently in effect:  (i) as to the opinions
expressed in paragraph (a), the General Corporation Law of the State of
Delaware, as amended, (ii) as to the opinions expressed in paragraph (b), the
Delaware Limited Liability Company Act, as amended, (iii) as to the opinions
expressed in paragraphs (c) and (d), the Colorado Business Corporation Act, as
amended, (iv) as to the opinions expressed in paragraphs (e), the Michigan
Limited Liability Company Act, as amended and (v) as to the opinions expressed
in paragraphs (f) and (g), except to the extent excluded below, internal
Colorado law (but not including any statutes, ordinances, administrative
decisions, rules or regulations of any political subdivision of the State of
Colorado); provided, however, that the laws described above shall not include
(and we express no opinion as to) federal or state securities, antitrust, unfair
competition, banking, or tax laws or regulations and we express no opinion as to
any other laws, statutes, rules or regulations not specifically identified
above; and further provided that, with respect to clause (v) above, the opinions
expressed herein are based upon a review of those laws, statutes and regulations
that, in our experience, are generally recognized as applicable to the
transactions contemplated in the Loan Documents.  (The law identified in clause
(v) above, subject to the exclusions and limitations set forth above, is
referred to herein as “Applicable State Law.”)  We note that the Loan Documents
provide that they are to be governed by the substantive law of the State of
Texas.  Nevertheless,

 

5

--------------------------------------------------------------------------------


 

with your permission, we have given the opinions in paragraphs (f) and (g) as if
the Colorado law covered by this opinion letter were the law governing the Loan
Documents.  We would further point out that we are not admitted to practice law
in, and do not purport to be experts with respect to the laws of, the States of
Texas, Delaware or Michigan.

 

Based upon, subject to and limited by the limitations and qualifications set
forth in this opinion letter, we are of the opinion that:

 

(a)           The Borrower is validly existing as a corporation and in good
standing as of the date of the certificate specified in paragraph 6 above under
the laws of the State of Delaware.  The Borrower has the corporate power to
execute, deliver and perform the Loan Documents to which it is a party.  The
execution, delivery and performance by the Borrower of the Loan Documents to
which it is a party have been duly authorized by all necessary corporate action
of the Borrower.

 

(b)           The MLP GP is validly existing as a limited liability company and
in good standing as of the date of the certificate specified in paragraph 9
above under the laws of the State of Delaware.  The MLP GP has the limited
liability company power to execute, deliver and perform the Loan Documents to
which it is a party.  The execution, delivery and performance by the MLP GP of
the Loan Documents to which it is a party have been duly authorized by all
necessary limited liability company action of the MLP GP.

 

(c)           MW Michigan is validly existing as a corporation and in good
standing as of the date of the certificate specified in paragraph 12 above under
the laws of the State of Colorado.  MW Michigan has the corporate power to
execute, deliver and perform the Loan Documents to which it is a party.  The
execution, delivery and performance by MW Michigan of the Loan Documents to
which it is a party have been duly authorized by all necessary corporate action
of MW Michigan.

 

(d)           MW Resources is validly existing as a corporation and in good
standing as of the date of the certificate specified in paragraph 15 above under
the laws of the State of Colorado.  MW Resources has the corporate power to
execute, deliver and perform the Loan Documents to which it is a party.  The
execution, delivery and performance by MW Resources of the Loan Documents to
which it is a party have been duly authorized by all necessary corporate action
of MW Resources.

 

(e)           Matrex is validly existing as a limited liability company and in
good standing as of the date of the certificate specified in paragraph 18 above
under the laws of the State of Michigan.  Matrex has the limited liability
company power to execute, deliver and perform the Loan Documents to which it is
a party.  The execution, delivery and performance by Matrex of the Loan
Documents to which it is a party have been duly authorized by all necessary
limited liability company action of Matrex.

 

6

--------------------------------------------------------------------------------


 

(f)            Each of the Loan Documents to which the Borrower is a party has
been duly executed and delivered on behalf of the Borrower and constitutes a
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms.

 

(g)           Each of the Loan Documents to which each Guarantor is a party has
been duly executed and delivered on behalf of such Guarantor and constitutes a
valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms.

 

In addition to the qualifications, exceptions and limitations elsewhere set
forth in this opinion letter, the opinions expressed in paragraphs (f) and
(g) above are subject to the qualification that certain rights, remedies,
waivers and other provisions of the Loan Documents may not be enforceable in
accordance with their terms, but, subject to the exceptions, qualifications and
limitations set forth elsewhere in this opinion letter, such unenforceability
would not render the Loan Documents invalid as a whole or preclude (i) the
judicial enforcement of the obligations of the Borrower to pay the principal of
the Notes and interest thereon at the rate or rates (but not including any
increase in rate after default) set forth therein, (ii) the acceleration by the
Lenders of the Borrower’s obligation to pay such principal, together with such
interest, after a default by the Borrower in the payment of such principal or
interest or (iii) the judicial enforcement of the obligations of the Guarantors
under the Amended Guaranty to pay the principal of the Notes and interest
thereon at the rate or rates (but not including any increase in rate after
default) set forth in the Amended Credit Agreement after a default by the
Borrower in the payment of such principal or interest at maturity or following
acceleration pursuant to clause (ii) above; provided, however, that we express
no opinion regarding the enforceability of the Guarantor Documents in the event
of or with respect to (1) any modification to or amendment of the obligations of
the Borrower under the Loan Documents that increases such obligations, or
(2) any election of remedies, any act or omission by the Lenders or the
Administrative Agent with respect to collateral, or any other conduct of the
Lenders or the Administrative Agent, that in each case prejudices a Guarantor or
constitutes a full or partial release or discharge of a Guarantor under
applicable law.

 

In addition to the qualifications, exceptions and limitations elsewhere set
forth in this opinion letter, our opinions expressed above as to enforceability
of the Loan Documents are also subject to the effect of:  (1) bankruptcy,
insolvency, reorganization, receivership, moratorium and other laws affecting
creditors’ rights (including, without limitation, the effect of statutory and
other law regarding fraudulent conveyances, fraudulent transfers and
preferential transfers); (2) the exercise of judicial discretion and the
application of principles of equity, good faith, fair dealing, reasonableness,
conscionability and materiality (regardless of whether the applicable agreements
are considered in a proceeding in equity or at law); and (3) generally
applicable rules of law that limit or affect the enforceability of provisions
that purport to waive or require waiver of (or that otherwise purport to have
the effect of waiving) procedural, judicial or substantive rights or defenses.

 

7

--------------------------------------------------------------------------------


 

We assume no obligation to advise you of any changes in the foregoing subsequent
to the delivery of this opinion letter.  This opinion letter has been prepared
solely for your use in connection with the closing under the Amended Credit
Agreement on the date hereof, and should not be quoted in whole or in part or
otherwise be referred to, and should not be filed with or furnished to any
governmental agency or other person or entity, without the prior written consent
of this firm.

 

 

Very truly yours,

 

 

 

 

 

Hogan & Hartson L.L.P.

 

8

--------------------------------------------------------------------------------

 